Exhibit 10.2

EXECUTION COPY

AMENDED AND RESTATED SUB-LICENSE AGREEMENT

BETWEEN

MARCAS MODELO, S. DE R.L. DE C.V.

AND

CONSTELLATION BEERS LTD.

DATED: JUNE 7, 2013



--------------------------------------------------------------------------------

AMENDED AND RESTATED SUB-LICENSE AGREEMENT

This Amended and Restated Sub-license Agreement (“Agreement”), dated this 7th
day of June, 2013, is by and between Marcas Modelo, S. de R.L. de C.V.,
organized under the laws of Mexico (“Marcas Modelo”), and Constellation Beers
Ltd., a Maryland corporation (“Constellation Beers”), and amends and replaces,
in its entirety, that certain Sublicense Agreement dated the 2nd day of January,
2007, as subsequently amended (the “Original Agreement”) by and between Marcas
Modelo and Crown Imports LLC, a Delaware limited liability company (“Crown”).

WITNESSETH:

WHEREAS, on July 17, 2006, Diblo, S.A. de C.V., a Mexican variable stock
corporation, and Barton Beers, Ltd., a Maryland corporation (“Barton”), agreed
to establish and engage in a joint venture for the principal purpose of
importing, marketing and selling Product (as defined below), and, in connection
therewith, on January 2, 2007, caused Crown to be formed and Crown and Extrade
II, S.A. de C.V., a sociedad anónima de capital variable organized under the
laws of Mexico (“Extrade II”) to enter into the Original Agreement;

WHEREAS, on February 4, 2009, Barton changed its name to Constellation Beers
Ltd.;

WHEREAS, on June 28, 2012, Anheuser-Busch InBev SA/NV (“ABI”), Constellation
Brands, Inc. (“Constellation”), Constellation Beers and Constellation Brands
Beach Holdings, Inc. (“Beach Holdings”) entered into that certain Membership
Interest Purchase Agreement (the “Membership Interest Purchase Agreement”),
pursuant to which ABI and Constellation agreed, inter alia, to amend and restate
the Original Agreement;

WHEREAS, on February 13, 2013, ABI, Constellation, Constellation Beers and Beach
Holdings amended the Membership Interest Purchase Agreement to provide for the
amendment and restatement of the Original Agreement as set forth herein;

WHEREAS, on April 19, 2013, ABI, Constellation, Constellation Beers and Beach
Holdings further amended the Membership Interest Purchase Agreement;

WHEREAS, on February 13 2013, ABI and Constellation have entered into that
certain Stock Purchase Agreement (the “Brewery SPA”), pursuant to which
Constellation agreed to purchase, or cause to be purchased by its designee(s),
all of the issued and outstanding shares of capital stock of Compañia Cervecera
de Coahuila, S.A. de C.V., a sociedad anónima de capital variable organized
under the laws of Mexico, and all of the issued and outstanding shares of
capital stock of Servicios Modelo de Coahuila, S.A. de C.V., a sociedad anónima
de capital variable organized under the laws of Mexico;

WHEREAS, on February 13, 2013, ABI and Constellation amended the Brewery SPA;

 

2



--------------------------------------------------------------------------------

WHEREAS, pursuant to the Interim Supply Agreement (as defined below), beginning
on the date hereof, Grupo Modelo (defined below) will supply to Crown Interim
Products (as defined below);

WHEREAS, substantially contemporaneously with the execution of this Agreement,
Constellation Beers or its assignee intends to sublicense directly or indirectly
certain rights provided by this Agreement to Crown (the “Crown Sub-License”);

WHEREAS, for United States federal income tax purposes, Marcas Modelo and
Constellation Beers intend to treat the execution of this Agreement together
with the Crown Sub-License as a sale by Marcas Modelo of its rights and
responsibilities under the Original Agreement, together with such other rights
and responsibilities as are further described in this Agreement, to
Constellation Beers in exchange for all or a portion of the payments provided
for in that certain Brewery SPA, dated as of February 13, 2013, as amended by
the First Amendment to Stock Purchase Agreement, made and entered into as of
April 19, 2013, between ABI and Constellation; and

WHEREAS, it is the intent of the parties that Constellation Beers shall have the
right to make, and have made Importer Products (as defined below), pursuant to
the terms of this Agreement and Marcas Modelo agrees to grant Constellation
Beers the rights set forth herein with respect thereto.

NOW, THEREFORE, in consideration of the payment as provided for in that certain
Brewery SPA, dated as of February 13, 2013, as amended by the First Amendment to
Stock Purchase Agreement, made and entered into as of April 19, 2013, between
ABI and Constellation, and those covenants and promises contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

1.1 For purposes of this Agreement, the following terms have the meanings set
forth below:

“ABI” has the meaning assigned to that term in the Recitals.

“Abandoned Trademarks” means those trademarks evidenced by the trademark
applications and registrations described in Exhibit A to this Agreement.

“Additional Trademarks” means those trademarks evidenced by the trademark
applications and registrations described in Exhibit B to this Agreement, as such
Exhibit may be amended or supplemented from time to time in accordance with this
Agreement.

“Affiliate” of any Person means any other Person which, directly or indirectly,
controls or is controlled by that Person, or is under common control with that
Person. For purposes of this definition, “control” (including, with correlative
meaning, the terms “controlled by” and “under common control with”), as used
with respect to any Person, shall mean the possession,

 

3



--------------------------------------------------------------------------------

directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
securities, by contract or otherwise.

“Agreement” has the meaning assigned to that term in the Preamble.

“Bankruptcy Code” has the meaning assigned to that term in Section 9.11.

“Barton” has the meaning assigned to that term in the Recitals.

“Beach Holdings” has the meaning assigned to that term in the Recitals.

“Beer” means beer, ale, porter, stout, malt beverages, and any other versions or
combinations of the foregoing, including non-alcoholic versions of any of the
foregoing.

“Bottle Designs” means the shape and designs of bottles that bear any Trademark
or constitute Trade Dress.

“Brand Extension Beer” means Beer packaged in Containers bearing a Brand
Extension Mark.

“Brand Extension Mark” means a Mark that is a derivative of one or more of the
Trademarks for use in the marketing, merchandising, promotion, advertisement
(including sponsorship activities in connection with the foregoing), licensing,
distribution and sale of Mexican-style Beer.

“Brand Guidelines” means the applicable Brand Guidelines for an Interim Product
or Importer Product as attached hereto as Exhibit C.

“Brewery SPA” has the meaning assigned to that term in the Recitals.

“Brewing Territory” means Mexico; provided, however, if at any time after the
date of this Agreement (a) Modelo Group manufacturers or has manufactured on its
behalf any Product outside of Mexico (other than as a result of a Force Majeure
Event, and in that case, only to the extent of, and for the duration of, such
Force Majeure Event), the “Brewing Territory” with respect to such Product shall
automatically be deemed to be worldwide (including, for clarity, for purposes of
brewing using a high gravity process); and (b) upon occurrence of a Force
Majeure Event adversely affecting the capacity of the brewing facilities of
Constellation or its Affiliates in Mexico to meet demand for Products, then, for
the duration of such Force Majeure Event, the Brewing Territory with respect to
Beer produced at such facility shall be worldwide (including, for clarity, for
purposes of brewing using a high gravity process).

“Business Day” means any day, other than Saturday, Sunday or a day on which
banking institutions in New York, New York, Chicago, Illinois, or Mexico City,
Mexico are authorized or obligated by law to close.

“Chelada Trademarks” means those Trademarks evidenced by the trademark
registrations and applications described in Exhibit E to this Agreement.

 

4



--------------------------------------------------------------------------------

“Confidential Information” means all information and materials regarding the
business of either party that are identified in writing by the party to be
confidential information or which a party should reasonably believe to be
confidential information of a party, including business plans, formulas,
know-how, Yeast, financial information, historical financial statements,
financial projections and budgets, historical and projected sales, pricing
strategies and other pricing information, marketing plans, research and consumer
insights, capital spending budgets and plans, the names and backgrounds of key
personnel, personnel policies, plans, training techniques and materials,
organizational strategies and plans, employment or consulting agreement
information, customer agreements and information (including for distributors or
retailers), names and terms of arrangements with vendors or suppliers, or other
similar information, all of which includes all non-public data, information and
materials delivered to Marcas Modelo or Grupo Modelo pursuant to the inspection
rights set forth herein, including Sections 3.6, 3.7 and 3.8, whether or not
marked as or otherwise reasonably believed to be confidential. Inadvertent
failure to identify information as confidential, may be corrected by the
producing person by written notice to the other party, and once confidential
information has been identified as Confidential Information by a party, failure
to do so in all communications containing that information shall not cause the
information to be treated in a non-confidential manner. “Confidential
Information” does not include, however, information which (a) is or becomes
generally available to the public other than as a result of a breach by the
receiving party or its Affiliates of its obligations of confidentiality and
non-use set forth herein, (b) was available to the receiving party or its
Affiliates on a non-confidential basis prior to its disclosure by the disclosing
party, or (c) becomes available to the receiving party on a non-confidential
basis from a person other than Constellation Beers or any of its Affiliates.

“Confidentiality Agreement” has the meaning assigned to that term in
Section 9.6.

“confusingly similar” (or “likely to cause confusion”) means, with respect to
any use of a Mark or elements of trade dress that are protectable under
applicable law, that such use would be determined to give rise to a likelihood
of confusion pursuant to federal trademark law as interpreted and applied in the
federal courts in the State of New York.

“Constellation” has the meaning assigned to that term in the Recitals.

“Constellation Beers” shall have the meaning assigned to that term in the
Preamble, and shall include any assign of Constellation Beers permitted under
Section 9.1 of this Agreement.

“Constellation Beers Indemnitees” has the meaning assigned to that term in
Section 5.2.

“Container” means the bottle, can, keg or similar receptacle in which the Beer
is directly placed.

“Crown” has the meaning assigned to that term in the Preamble.

“Crown Sub-License” has the meaning assigned to that term in the Recitals.

“Crown Trademarks” means those Trademarks evidenced by the following trademark
registration numbers 3,584,879 (Crown Imports) and 3,581,601 (Crown Imports and
Design).

 

5



--------------------------------------------------------------------------------

“Damages” has the meaning assigned to that term in Section 5.1.

“Disagreement Notice” has the meaning assigned to that term in Section 3.10(b).

“Eligible Supplier” means a Person, other than Constellation Beers and Grupo
Modelo, that is capable of manufacturing Importer Products in a manner that
meets or exceeds the Quality Standards.

“Extrade II” has the meaning assigned to that term in the Recitals.

“Force Majeure Event” means events or circumstances beyond the reasonable
control of a party that significantly interfere with such party’s ability to
manufacture Product at any brewing facility or deliver the Products to the
Territory such as such events or circumstances arising from acts of God,
strikes, lockouts or industrial disputes or disturbances, changes in law or
governmental regulations, any taking or pending taking in condemnation or under
the right of eminent domain or similar right, acts of civil or military
authorities, civil disturbances, arrests or restraint from rulers or people,
wars, acts of terrorism, riots, blockades, insurrections, epidemics, blights,
plagues, landslides, lightning, earthquakes, fire, storm, weather, floods,
washouts, explosions, strikes, the inability to obtain raw materials, the
malfunction or breakdown of any machinery or equipment, the failure or
malfunction of any utilities, telecommunications systems or common carriers, any
labor, material or fuel shortages, or other physical supply or distribution
constraints.

“Foreign Bankruptcy Law” has the meaning assigned to that term in Section 9.11.

“Grupo Modelo” means Grupo Modelo, S.A.B. de C.V., a sociedad anónima de capital
variable organized under the laws of Mexico, and its Subsidiaries, or any of
them.

“Importer Product” means Product or Brand Extension Beer produced in the Brewing
Territory by Constellation Beers or on behalf of Constellation Beers or an
Affiliate of Constellation Beers by a Supplier pursuant to a Supply Agreement,
in each case, solely for import, distribution and sale, including resale, by
Constellation Beers in the Territory.

“Interim Product” means Product supplied to Constellation Beers pursuant to the
Interim Supply Agreement.

“Interim Supply Agreement” means that certain Interim Supply Agreement dated as
of June 7, 2013 by and between Grupo Modelo, S.A.B de C.V., and Crown.

“law”, unless otherwise expressly stated in this Agreement, includes statutes,
regulations, decrees, ordinances and other governmental requirements, whether
federal, state, local or of other authority.

“Liability Insurance” has the meaning assigned to that term in Section 5.3.

“Licensed Copyrights” means all copyrights owned by either Constellation Beers
or its Affiliates or Grupo Modelo, in each case, in and to Marketing Materials
and Secondary Marketing Materials, as applicable.

 

6



--------------------------------------------------------------------------------

“Licensed Intellectual Property” means the Licensed Copyrights, Licensed Other
IP, Licensed Patents and the Trademarks.

“Licensed Other IP” means any of the following rights, including intellectual
property rights, that are owned or controlled by Grupo Modelo existing as of the
date of this Agreement or required to be provided pursuant to this Agreement
with respect to Interim Products or Importer Products: (a) the Recipes, (b) the
trade secrets and know-how (including methods and processes), that are used for
formulating, manufacturing, producing and packaging Products including any such
rights in and to Yeast, (c) protectable elements of the Trade Dress, and (d) the
mold designs that may be protectable that are used in the manufacturing process
of Containers for the Products for import, distribution and sale in the
Territory.

“Licensed Patents” means all patents and any pending patent applications, if
any, that are (a) owned as of the date of this Agreement by Grupo Modelo
entities that are engaged in brewing, bottling or packaging of Products for
distribution in the Territory (including divisions, continuations,
continuations-in-part, extensions and reissues claiming priority to any of the
foregoing patents or patent applications), and (b) practiced as of the date of
this Agreement by Grupo Modelo in the formulation, manufacture, production or
packaging of Products for distribution in the Territory.

“Marcas Modelo” has the meaning assigned to that term in the Preamble.

“Marketing Materials” means sales collateral, promotional materials,
advertisements, slogans, taglines, developed by either Constellation Beers or
its Affiliates or Grupo Modelo, whether or not works of authorship, registered
or unregistered, used in conjunction with the advertising, promotion and
marketing of Products in the Territory, provided, however, that “Secondary
Marketing Materials” are not included therein.

“Marks” means any and all trademarks, service marks, trade names, taglines,
company names, and logos, including unregistered and common-law rights in the
foregoing, and rights under registrations of and applications to register the
foregoing.

“Membership Interest Purchase Agreement” has the meaning assigned to that term
in the Recitals.

“Mexican-style Beer” means any Beer bearing the Trademarks that does not bear
any trademarks, trade names or trade dress that would reasonably be interpreted
to imply to consumers in the Territory an origin other than Mexico.

“Modelo Group” means Grupo Modelo and all Persons that, now or in the future,
are related to Grupo Modelo by virtue of Grupo Modelo’s direct or indirect share
ownership in such Person, and any Affiliates thereof, and ABI, Anheuser-Busch
Companies, LLC, Anheuser-Busch International, Inc., Anheuser-Busch International
Holdings, LLC, and any of their respective Affiliates.

“Modelo Indemnitees” has the meaning assigned to that term in Section 5.1.

 

7



--------------------------------------------------------------------------------

“Non-Exclusive Trademarks” means those Trademarks evidenced by the trademark
registrations and applications described in Exhibit F to this Agreement.

“Original Agreement” has the meaning assigned to that term in the Preamble.

“Packaging” means cases, cartons or the like into which Containers may be
placed, or other packaging into which such cases, cartons or the like themselves
may be placed for transport, shipping or display, or delivery to consumers.

“Parent Product” means a Product bearing a Parent Trademark.

“Parent Trademark” means a Trademark from which a Brand Extension Mark is
derived.

“Permitted Corporate Reference” has the meaning assigned to that term in
Section 2.5(b).

“Person” means any individual, corporation, partnership, limited partnership,
limited liability company, joint venture, syndicate, sole proprietorship, a
company with or without share capital, unincorporated association, trust,
trustee, executor, administrator or other legal representative, regulatory body
or agency, government or governmental agency, authority or entity, however
designated or constituted.

“Product” means Beer packaged in Containers bearing one or more of the
Trademarks.

“Qualified Brewmaster” means a brewmaster that is independent and impartial and
recognized in the Beer brewing industry for his or her expertise relating to the
subject matter at issue.

“Quality Default” means either (a) a defect in a Product or Packaging, or (b) a
deviation from the intended recipe and taste formula or Technical Specifications
for any Product which causes an adverse change in intended taste, consistency or
mouth feel of the Product, in each case, that would reasonably be perceptible by
a consumer.

“Quality Default Cure Failure” has the meaning assigned to that term in
Section 3.10(a).

“Quality Default Cure Failure Notice” has the meaning assigned to that term in
Section 3.10(a).

“Quality Default Notice” has the meaning assigned to that term in
Section 3.10(a).

“Quality Standards” with respect to the Beer, means that such Beer is
consistently produced pursuant to the Recipe and Technical Specifications for
such Product without a Quality Default; provided, however, that in all cases the
Product, including physical and sensory characteristics of such Product, shall
be merchantable, meet any applicable regulatory standards, and shall be free
from microbiological defects and defects in aroma, flavor or appearance, such
that such Importer Product would not be deemed to be defective by a Qualified
Brewmaster.

 

8



--------------------------------------------------------------------------------

With respect to Containers, “Quality Standards” means that they are
merchantable, meet any applicable regulatory standards, and are sufficient to
contain, ship and store Product for the requisite planned period as set out in
Section 3.3.

“Recipe” means the description and measure of ingredients, raw materials, yeast
cultures, formulas, brewing processes, equipment, and other information that is
reasonably necessary for a brewmaster to produce a particular Beer and includes
any Recipe for a Product existing as of the date hereof and any Recipe delivered
by either party to the other party under this Agreement, or otherwise used or
developed in compliance with this Agreement, after the date hereof, including
any change to a Recipe permitted pursuant to the terms of this Agreement.

“representatives” means, with respect to Marcas Modelo, any employee or agent of
Marcas Modelo, but excluding any employee or agent involved in the marketing,
sale, production or pricing of Beer in the Territory for the Modelo Group.

“Secondary Marketing Materials” means images, photography, displays, slogans,
taglines which do not employ the Trademarks or the Trade Dress; for clarity,
event promotional materials, colors of displays and the like shall be considered
“Secondary Marketing Materials.”

“Subsidiary” means, with respect to any Person, a corporation, partnership,
joint venture, limited liability company, trust, estate or other Person of which
(or in which), directly or indirectly, more than fifty percent (50%) of (a) the
issued and outstanding capital stock having ordinary voting power to elect a
majority of the board of directors, managers or others performing similar
functions of such entity (irrespective of whether at the time capital stock of
any other class or classes of such entity shall or might have voting power upon
the occurrence of any contingency), (b) the interest in the capital or profits
of such partnership, joint venture or limited liability company or other Person
or (c) the beneficial interest in such trust or estate is at the time owned by
such first Person, or by such first Person and one (1) or more of its other
Subsidiaries or by one (1) or more of such Person’s other Subsidiaries.

“Supplier” means an Eligible Supplier that has entered into a Supply Agreement
with Constellation Beers.

“Supply Agreement” means an agreement that complies with the requirements set
forth in this Agreement between Constellation Beers and an Eligible Supplier for
such Eligible Supplier to manufacture, bottle or package Importer Products.

“Technical Specifications” means those technical specifications used by or on
behalf of Marcas Modelo or any of its Affiliates with respect to the
manufacture, bottling and packaging of Importer Products or Interim Products as
may be amended from time to time as permitted in this Agreement. It shall not be
considered a breach hereof if technical specifications and processes are changed
to equivalent technical specifications and processes, so long as the resulting
technical and chemical attributes of the Products resulting therefrom do not
impair the finished product, as would be determined by a reasonable Qualified
Brewmaster.

“Territory” means the fifty states of the United States of America, the District
of Columbia and Guam.

 

9



--------------------------------------------------------------------------------

“Third Party” means a Person other than Marcas Modelo and its Affiliates and
other than Constellation Beers and its Affiliates.

“Trade Dress” means the print, style, font, color, graphics, labels, packaging
and other elements of trade dress (including Bottle Designs or other Container
designs) that are (a) used on or in connection with Products as of the date
hereof (including the Bottle Designs as of the date hereof for Corona, Negra
Modelo and Modelo Especial), or (b) permitted pursuant to this Agreement after
the date hereof to be used in connection with the marketing, merchandising,
promotion, advertisement, licensing, distribution and sale of Products in the
Territory.

“Trademarks” means those trademarks evidenced by the trademark applications and
registrations described in either Exhibit B or in Exhibit D to this Agreement,
as such Exhibits may be amended or supplemented from time to time in accordance
with this Agreement.

“Transition Period” means (a) for Packaging, a period not to exceed eighteen
(18) months after the date of this Agreement, and (b) for Containers, a period
not to exceed twelve (12) months after the date of this Agreement.

“USPTO” means the United States Patent and Trademark Office.

“West Coast Importer Agreement” means the importer agreement, dated as of
November 22, 1996, by and between Barton and Extrade, S.A. de C.V., as amended.

“Yeast” means yeast that complies with the Recipes for (a) any Product existing
as of the date hereof or (b) any Brand Extension Beer marketed by (i) Marcas
Modelo or Grupo Modelo in Mexico or Canada or (ii) Constellation Beers or any of
its Affiliates in the Territory, in each of clauses (i) and (ii), following the
date of this Agreement.

1.2 Construction

(a) Unless the context of this Agreement otherwise requires, (i) words of any
gender include each other gender; (ii) words using the singular or plural number
also include the plural or singular number, respectively; (iii) the terms
“hereof,” “herein,” “hereby” and derivative or similar words refer to this
entire Agreement; (iv) the terms “Article,” “Section,” “Schedule” or “Exhibit”
refer to the specified Article, Section, Schedule or Exhibit of this Agreement,
unless otherwise specifically stated; (v) the words “include” or “including”
shall mean “include, without limitation” or “including, without limitation;” and
(vi) the word “or” shall be disjunctive but not exclusive.

(b) Unless the context otherwise requires, references to agreements and other
documents shall be deemed to include all subsequent amendments and other
modifications thereto.

(c) Unless the context otherwise requires, references to statutes shall include
all regulations promulgated thereunder and, except to the extent specifically
provided below, references to statutes or regulations shall be construed as
including all statutory and regulatory provisions consolidating, amending or
replacing the statute or regulation.

 

10



--------------------------------------------------------------------------------

(d) The language used in this Agreement shall be deemed to be the language
chosen by the parties to express their mutual intent, and no rule of strict
construction shall be applied against any party. This Agreement is the joint
drafting product of the parties hereto and each provision has been subject to
negotiation and agreement and shall not be construed for or against any party as
drafter thereof.

(e) All amounts in this Agreement are stated and shall be paid in United States
dollars.

ARTICLE II

GRANT OF LICENSE; INTELLECTUAL PROPERTY; SUPPLY

2.1 Licenses.

(a) Trademarks. Subject to the terms and conditions of this Agreement, Marcas
Modelo hereby grants, on behalf of itself and Grupo Modelo, to Constellation
Beers an irrevocable, exclusive, fully paid-up, sub-license to use the
Trademarks solely in connection with: (i) importing, advertising, promoting,
marketing and selling Importer Products and Interim Products in the Territory;
(ii) the application of the Trademarks to Importer Product in the course of
manufacturing, bottling and packaging of Importer Products in the applicable
Brewing Territory (which foregoing rights with respect to manufacturing,
bottling and packaging are, for clarity, non-exclusive) solely for importation,
distribution and sale, including resale, of such Importer Products by
Constellation Beers in the Territory (which foregoing rights with respect to
importation, distribution and sale in the Territory are exclusive);
(iii) distributing in the Territory collateral sales and promotional materials
for Importer Products and Interim Products in the Territory; and
(iv) distributing in the Territory other items to be marketed and sold or
provided without charge to consumers in conjunction with the advertising,
promotion and marketing of Importer Products and Interim Products in the
Territory. Any use of the Trademarks shall be subject to the provisions of
Section 2.4 of this Agreement. Marcas Modelo represents and warrants to
Constellation Beers that Marcas Modelo has full authority and right to grant the
sub-licenses to Constellation Beers as set forth in this Agreement. For the
purposes of this Agreement, it is understood that the use by Constellation Beers
of the Trademarks in connection with advertising and promotional material as
authorized under this Section 2.1 that may be accessible to Persons residing
outside the Territory, (such as the use in a Uniform Resource Locator (URL),
domain or similar future electronic address or on an internet site or in a
periodical that may have some distribution outside the Territory or use with
respect to any Facebook® page, Twitter® account, Pinterest® account or similar
social media, telephone numbers, or other means of directing marketing or sales
of Product in the Territory which may contain the Trademarks, whether such means
are now known or developed in the future), shall not be a violation of this
Agreement provided that: (a) the media chosen is not primarily directed to
Persons residing outside the Territory or chosen with the intent of
communicating with Persons residing outside the Territory as in the case of a
website with an address indicating a source in a foreign country (e.g. .ca) or a
periodical that is primarily distributed to Persons outside the Territory; and
(b) Constellation Beers is in compliance with Section 2.12(f) below.
Notwithstanding anything set forth in this Agreement, Constellation Beers shall
have the right to use in the Territory or Brewing Territory the name “Crown” and
the Crown Trademarks as its corporate or trade name for the purposes of
identifying itself in print (or any other visually perceptible medium) in each
case

 

11



--------------------------------------------------------------------------------

accompanied by an appropriate corporate identifier such as “Crown Imports LLC”
(which use in association with products must also include a designation of the
product as having been “bottled by”, “produced by”, “hecho”, or “imported by” or
the like by such company), as required by law or regulation, or for purposes of
government filings, corporate annual reports and other uses that would
constitute “fair use” under applicable trademark law, provided, however, in each
case, that Constellation Beers shall not, and shall cause its Affiliates not to,
use the word “Crown” or the Crown Trademarks in any form or combination as a
product brand name for a Beer.

(b) Licensed Other IP. Subject to the terms and conditions of this Agreement,
Marcas Modelo hereby grants, on behalf of itself and Grupo Modelo, to
Constellation Beers an irrevocable, fully paid-up sub-license to use the
Licensed Other IP solely in connection with (i) importing, advertising,
promoting, marketing and selling Importer Products and Interim Products in the
Territory; (ii) manufacturing, bottling and packaging of Importer Products in
the applicable Brewing Territory, solely for distribution and sale, including
resale, of such Importer Products by Constellation Beers in the Territory;
(iii) distributing in the Territory collateral sales and promotional materials
for promotion of Importer Products and Interim Products for sale in the
Territory; and (iv) distributing in the Territory other items to be marketed and
sold or provided without charge to consumers in conjunction with the
advertising, promotion and marketing of Importer Products and Interim Products
in the Territory. The license rights granted in clause (ii) of this
Section 2.1(b) shall be non-exclusive and the license granted in clauses (i),
(iii), and (iv) of this Section 2.1(b) shall, subject to Sections 2.5(a) and
2.5(b), be exclusive solely in the Territory.

(c) Licensed Patents. Subject to the terms and conditions of this Agreement,
Marcas Modelo hereby grants, on behalf of itself and Grupo Modelo, to
Constellation Beers an irrevocable, fully paid-up license or sub-license (as
applicable) under the Licensed Patents (i) to make, have made (by Suppliers in
accordance with this Agreement) and use Importer Products in the applicable
Brewing Territory, and (ii) to sell (directly and/or indirectly), offer to sell,
import and otherwise dispose of Interim Products and Importer Products in the
Territory. The license rights granted in clause (i) of this Section 2.1(c) shall
be non-exclusive and the license granted in clause (ii) of this Section 2.1(c)
shall be exclusive solely in the Territory.

(d) Licensed Copyrights.

(i) Subject to the terms and conditions of this Agreement, Marcas Modelo hereby
grants, on behalf of itself and Grupo Modelo, to Constellation Beers an
irrevocable, exclusive, fully paid-up license or sub-license (as applicable)
under the Licensed Copyrights owned by Grupo Modelo in the Territory to copy,
modify, create derivative works of, publicly display and distribute Marketing
Materials or Secondary Marketing Materials existing at the time of entering into
this Agreement to the extent that they may have been transferred by or on behalf
of Crown to Grupo Modelo under the Original Agreement, in each case solely in
connection with the marketing, promotion and sale of Importer Products and
Interim Product in the Territory.

(ii) Subject to the terms and conditions of this Agreement, Constellation Beers
hereby grants to Marcas Modelo and its Affiliates an irrevocable, exclusive,
fully paid-up license or sub-license (as applicable) under the Licensed
Copyrights owned by Constellation Beers or its Affiliates outside of the
Territory to copy, modify, create derivative

 

12



--------------------------------------------------------------------------------

works of, publicly display and distribute Marketing Materials and Secondary
Marketing Materials existing as of the date of this Agreement, in each case
solely in connection with the marketing, promotion and sale of Products outside
of the Territory.

(e) Constellation Use of “Modelo”. Constellation Beers shall have the right to
use the term “Cerveceria Modelo” or any derivation thereof (i) in the Territory
as such term is included in the Trademarks or Trade Dress as currently existing
(or to substitute for uses of “Grupo Modelo” in the Trademarks and Trade Dress
currently used in the Products), (ii) for the purposes of identifying in print
(or any other visually perceptible medium) that Importer Products marketed and
sold in the Territory have been “bottled by”, “produced by”, “made by”, “hecho”,
“imported by” of the like by “Cerveceria Modelo, and (iii) as the fictitious
name or “d/b/a” for its brewery located in Mexico, in each case, (1) only in
connection with the exercise of the licenses granted in this Section 2.1, and
(2) provided that such use is not likely to cause confusion with the uses
described in Section 2.5(b). Marcas Modelo will reasonably cooperate at the cost
of Constellation Beers in reasonable requests of Constellation Beers to
establish the rights identified in the foregoing clauses (i) through (iii) of
this Section 2.1(e). All rights set forth in this Section 2.1(e) are provided on
an “AS IS” basis without any warranty of any kind, express or implied, including
as to the sufficiency of rights or the compliance of any exercise of such rights
with applicable laws. Constellation will use reasonable efforts to wind-down all
uses of the term “Grupo Modelo” or “Modelo Group” as soon as reasonably
practicable after the date of this Agreement and shall ceases all such uses in
connection with any Beer products marketed or sold in the Territory within the
Transition Period. Nothing in this Agreement shall prevent Constellation Beers
from using “Cerveza Modelo” or derivatives thereof in the promotion or sale of
Importer Products in the Territory. Constellation Beers shall have the right to
use “Cerveza Modelo” or any derivation thereof. Notwithstanding the foregoing,
and except during the Transition Period, the name “Cerveceria Modelo” or
“Cerveceria del Pacifico” will be used only as a trade name and not with any
foreign corporate identifier such as “S.A. de C.V. – Mexico” or “S.A” or other
such identifier that may be likely to cause confusion with the brewery entity
owned by Grupo Modelo.

(f) Chelada Trademarks. Notwithstanding Section 2.1(a), Constellation Beers
acknowledges and agrees that it is in the mutual interests of the parties to
avoid the potential for consumer confusion arising from the use of similar
Marks, and absent any change, there may be a potential for confusion with
respect to the Chelada Trademarks and certain existing Marks of the Modelo
Group. Accordingly, Constellation Beers agrees that it will as soon as
reasonably practicable after the date of this Agreement, but in any case within
the Transition Period, cease all use of the Chelada Trademarks in their existing
form including on labels and other Containers for Products, provided that,
Constellation Beers may adopt or use Trademarks evidenced in the Chelada
Trademarks that do not contain a depiction of the glass in the background of
those Trademarks, and at the discretion of Constellation Beers, it may file and
maintain applications for such registrations so modified subject to the terms
and conditions of Section 2.8.

(g) Non-Exclusive Trademarks. Notwithstanding Section 2.1(a), the rights of
Constellation Beers under Section 2.1(a) shall be deemed to be non-exclusive
right respect to the Non-Exclusive Trademarks, and Marcas Modelo shall retain
the right to use and sublicense the Non-Exclusive Trademarks or otherwise refer
to the terms “Familiar”, “Cinco” or “Cinco De

 

13



--------------------------------------------------------------------------------

Mayo” or similar terms for any purpose including in connection with the
marketing, promotion, distribution and sale of Beer in the Territory.

(h) Materials. For avoidance of doubt, Constellation Beers shall have the right
to purchase raw materials, including recipe ingredients and Containers, anywhere
in the world so long as they comply with the Quality Standards; provided, that
the actual brewing and bottling of Importer Product shall take place in the
applicable Brewing Territory in accordance with the terms and conditions of this
Agreement.

(i) Certain Trade Names. In connection with the exclusive license granted in
Section 2.1(a) above, Marcas Modelo and any other member of the Modelo Group
shall not use in the Territory any Trademark as a corporate or trade name in
connection with the importation, sale, distribution or marketing of Beer in the
Territory, except as permitted in Section 2.5(b) below, and, further, Marcas
Modelo or any of its Affiliates may not use any Abandoned Trademark on any Beer
marketed or sold in the Territory in a manner which is likely to cause
confusion.

2.2 Changes to Recipes.

(a) Should Marcas Modelo or Grupo Modelo (i) use any Recipe for any Brand
Extension Beer marketed by Marcas Modelo or Grupo Modelo in Mexico or Canada
after the Effective Date or (ii) make any reasonably perceptible change to any
Recipe for any Product or any such Brand Extension Beer marketed in Mexico or
Canada, Marcas Modelo will notify Constellation Beers that such new Recipe is
being used or that such change has been made (as applicable) and, at the request
of Constellation Beers, Constellation Beers may (but shall not be obligated to)
adopt such new or changed Recipe and, if Constellation Beers so elects, the new
or changed Recipe and the Licensed Other IP with respect to such Recipe will be
added to the licenses granted in Section 2.1 of this Agreement, at no additional
cost or charge to Constellation Beers.

(b) Constellation Beers shall have the right to determine in its sole discretion
any changes to the Beer Recipe it uses for each existing Product, which changes
may be variations or derivatives of Recipes of such existing Products or
entirely new Recipes, provided that such changed Recipes meet the Quality
Standards. Should Constellation Beers or any of its Affiliates (i) use any
Recipe for any Brand Extension Beer marketed by Constellation Beers or any of
its Affiliates in the Territory after the Effective Date, or (ii) make any
reasonably perceptible change to any Recipe for any Product or any such Brand
Extension Beer marketed in the Territory, Constellation Beers will notify Marcas
Modelo that such new Recipe is being used or that such change has been made (as
applicable) and, at the request of Marcas Modelo, Marcas Modelo may (but shall
not be obligated to) adopt such new or changed Recipe and, if Marcas Modelo so
elects, the new or changed Recipe and the Licensed Other IP with respect to such
Recipe will be deemed to be licensed by Constellation Beers to Grupo Modelo on
the same terms as the grants to Constellation Beers under Section 2.1, provided
that the territory for such license shall be for production worldwide and solely
for distribution of product outside of the Territory.

2.3 Amendment of Trademark Exhibits. Exhibit B and Exhibit D shall be amended to
reflect any Marks (including Brand Extension Marks) added to or removed from or

 

14



--------------------------------------------------------------------------------

deemed to be added to or removed from Exhibit B or Exhibit D pursuant to the
terms of this Agreement (including the addition of Trademarks in accordance with
Section 2.8(b), the removal of Trademarks in accordance with Section 2.8(c), and
the removal of Trademarks associated with brands abandoned by Constellation
Beers as set forth in Section 2.14).

2.4 Acceptable Trademark Use.

(a) Form of Trademarks. Constellation Beers may not use or allow the use of any
of the Trademarks, including use on labels, packaging, promotional materials,
displays and in advertising and promotion, except in a form, color, style and
appearance reasonably consistent with the applicable Brand Guidelines.

(b) Prior Use. Subject to Section 2.4(a), for purposes of this Agreement,
(i) any materials supplied by or on behalf of Marcas Modelo to Constellation
Beers bearing any of the Trademarks for use in connection with the performance
of this Agreement and Importer Agreement or the Original Agreement, (ii) any
materials previously used by Crown or Barton with the knowledge of Grupo Modelo,
including pursuant to the West Coast Importer Agreement, the Modelo Sub-license
Agreement, and/or the Pacifico Sub-license Agreement by and between Procermex,
Inc. and Barton dated November 22, 1996, and (iii) any materials previously used
by Crown with the knowledge of Grupo Modelo pursuant to the Original Agreement
and Importer Agreement, shall be deemed to comply with the terms and conditions
of this Agreement for ordinary use in the performance of this Agreement.

2.5 Retained Rights and Obligations of Marcas Modelo.

(a) Notwithstanding Section 2.1, Marcas Modelo may use and may grant
sub-licenses to use the Trademarks in the Territory in connection with
(i) existing sponsorship activities, including any promotion, marketing or
advertising of the Importer Products and Interim Products in the Territory that
Marcas Modelo or its Affiliates is required to conduct pursuant to an agreement
with a Third Party in effect on the date hereof until such agreement is
terminated or expires in accordance with its terms, (ii) global sponsorship and
worldwide promotional activities, including any internet-based or social media
promotion, marketing or advertising of the Importer Products and Interim
Products, as long as such activities are not primarily directed to Persons in
the Territory, even if such activities involve advertising and other similar
content that may be located in the Territory or accessible to Persons residing
in the Territory, (iii) distributing or otherwise providing promotional
materials or merchandise with charge or merchandise in the Territory solely in
connection with the activities described in clauses (i) and (ii) of
Section 2.5(a) above or in connection with contractual commitments of Grupo
Modelo existing as of the date of this Agreement, provided that such contractual
commitments are not voluntarily renewed by Grupo Modelo and Marcas Modelo uses
commercially reasonable efforts to wind-down and terminate such commitments
without incurring liabilities or breaching any obligation, and (iv) of
government filings, corporate annual reports, printed historical references and
other print uses that would constitute “fair use” under applicable trademark
law.

(b) Notwithstanding anything set forth in this Agreement, Marcas Modelo and
Grupo Modelo shall have the right to use inside the Territory (i) “Cerveceria
Modelo”, or (ii) a corporate name including “Grupo Modelo”, and which in each
case is accompanied by an

 

15



--------------------------------------------------------------------------------

appropriate corporate identifier, such as “Grupo Modelo S.A.de C.V.”,
(collectively, “Permitted Corporate Reference”) for the purposes of identifying
themselves in print (or any other visually perceptible medium) (which use in
association with products or promotion of products must also include a
designation of the product as having been “bottled by”, “produced by”, “made
by”, “hecho”,“imported by” or the like by such company or brewery), so long as
such Permitted Corporate Reference is not displayed on a consumer-facing label
of a Container or primary consumer directed panel of Packaging unless required
to comply with applicable laws in the Territory, or in a manner likely to cause
confusion with respect to the Trademarks.

(c) Notwithstanding anything set forth in this Agreement, Marcas Modelo or
Modelo Group may use the Permitted Corporate Reference, Trademarks or Trade
Dress for purposes of government filings, corporate annual reports, printed
historical references and other uses that would constitute “fair use” under
applicable trademark law.

(d) Under no circumstances may “Modelo” be used by Marcas Modelo or any of its
Affiliates in any form or combination as a product brand name for marketing,
promotion or sale of Beer in Territory. Notwithstanding anything set forth in
this Agreement, Marcas Modelo and its Affiliates may use any Internet domain
name (or other, similar or successor electronic address) or social media
(including Facebook® page, Twitter® account, Pinterest® account or the like)
containing any of their corporate or trade names or respective Marks, including
the Trademarks; provided that: (a) the media chosen is not primarily directed to
Persons residing in the Territory or chosen with the intent of communicating
with Persons residing in the Territory or a periodical that is primarily
distributed to Persons in the Territory; and (b) Marcas Modelo or Grupo Modelo
are in compliance with Section 2.5(f) below. Marcas Modelo and Constellation
Beers shall reasonably cooperate to determine and agree upon in good faith
appropriate and commercially reasonable policies and procedures for referring to
the other party visitors to their respective websites or social media outlets
that indicate an interest in the Products in the territory of the other party
with the understanding that (i) online content directed to the marketing or sale
of Importer Products to consumers in the Territory would be under the direction
of Constellation Beers and (ii) online content directed to the marketing or sale
of Products to consumers outside of the Territory would under the direction of
Marcas Modelo. Constellation Beers obtains no right, title, or interest in or to
any Marks hereunder other than the Trademarks, and all rights not granted to
Constellation Beers hereunder are hereby expressly reserved. Nothing herein
shall preclude Marcas Modelo or any member of the Modelo Group from (A) using
any of their respective Marks, other than the Trademarks, for any purpose or
(B) registering or displaying their respective Marks, in each case, other than
the Trademarks, in any territory in the world, including the Territory.

(e) Marcas Modelo shall, and shall cause Grupo Modelo to, deliver to
Constellation Beers copies of tangible embodiments of the Licensed Other IP used
as of the date of this Agreement, or as required pursuant to Section 2.2 hereof,
by Marcas Modelo or its Subsidiaries in brewing Product, as reasonably necessary
for Constellation Beers to exercise its rights under clause (ii) of
Section 2.1(b). Constellation Beers shall, and shall cause its applicable
Affiliates to, deliver to Marcas Modelo copies of tangible embodiments of the
Recipes as required pursuant to Section 2.2 hereof as reasonably necessary for
Marcas Modelo to exercise its rights under Section 2.2(b).

 

16



--------------------------------------------------------------------------------

(f) Marcas Modelo shall not, and shall not permit any member of the Modelo Group
to, sell any Products to any buyers located in the Territory, and shall, and
shall cause all members of the Modelo Group, to use commercially reasonable
efforts to prevent buyers from reselling such Products in the Territory or in
any manner not authorized by this Agreement (including by not selling to
exporters or buyers who are known, or would reasonably be expected, to resell
inside of the Territory); for clarity, it shall not be a breach of this
Agreement to sell or distribute to cruise lines, airlines, tour operators and
the like located outside of the Territory, so long as the Products are delivered
outside of the Territory.

(g) Without limiting any rights of the parties at law or in equity, Marcas
Modelo shall not, and shall not permit any member of the Modelo Group to, use
any Mark in the marketing or promotion of Beer in the Territory that is
confusingly similar with any Trademark (other than any Additional Trademark) or
protectable elements of Trade Dress (including the protectable Bottle Designs as
of the date hereof for Corona, Negra Modelo and Modelo Especial) in each case
existing as of the date of this Agreement. Notwithstanding anything to the
contrary herein, nothing in this Agreement shall limit any rights of
Anheuser-Busch Companies, LLC, or any of its Affiliates operating in the
Territory (other than Grupo Modelo) to use, register or adopt any Mark or trade
dress used on or before the date of this Agreement in connection with the
marketing, promotion or distribution of Beer in the Territory, or the right of
any such entities to challenge, oppose or assert likelihood of confusion against
any Trademark or Trade Dress on the basis of any Mark owned by or activity of
such entities; provided, however, that as to Trademarks and Trade Dress of the
Products in each case licensed under this Agreement as of the date of this
Agreement, (i) neither Anheuser-Busch Companies, LLC nor any their respective
Affiliates shall challenge, oppose or assert likelihood of confusion with
respect to existing uses of such Trademarks and Trade Dress, and (ii) neither
Constellation Beers nor any of its Affiliates shall challenge, oppose or assert
likelihood of confusion on the basis of such Trademarks and Trade Dress against
any existing Marks or trade dress of Anheuser-Busch Companies, LLC or any their
respective Affiliates. For clarity, nothing herein shall be construed to
prohibit Constellation Beers from bringing in accordance with Section 2.9 an
action at law or in equity for infringement under federal trademark law with
respect to any Additional Trademark.

(h) For clarity, neither the supply by Marcas Modelo or its Affiliates of
Products pursuant to the Interim Supply Agreement nor the performance of any
written agreement by and between a member of the Modelo Group and Crown existing
as of the Effective Date regarding the wholesale distribution of Product in the
Territory will be deemed to be a breach or violation of the terms of this
Agreement.

2.6 Sub-Licenses of Constellation Beers.

(a) Generally. Constellation Beers may grant to its wholesalers, distributors,
promotional agents, vendors, Affiliates, and Suppliers limited sub-licenses of
any or all its rights in Section 2.1, in each case only as reasonably necessary
for each such sub-licensee to engage in the activity for which it was engaged by
Constellation Beers and solely within the rights authorized by this Agreement.
The agreement Constellation Beers routinely uses for any such sub-license of
rights shall provide reasonable provisions for the use, protection and
maintenance of the Licensed Intellectual Property in a manner that is consistent
with this Agreement, and shall prohibit any further sub-licenses of the Licensed
Intellectual Property, and Constellation Beers

 

17



--------------------------------------------------------------------------------

shall use commercially reasonable efforts to enforce such agreements. Under no
circumstances may any such sub-licensee use the Licensed Other IP or Licensed
Patents to manufacture, bottle or package any products for its own account or
for anyone other than Constellation Beers, except that where such sub-licensee
is an Affiliate of Constellation Beers, such sub-licensee shall be deemed to be
Constellation Beers for purposes of the requirement that Constellation Beers
must manufacture, bottle or package Importer Products only for its own account.
For purposes of clarification, Constellation Beers shall have the right to
sub-license any or all of its rights under this Agreement (including the right
to grant further sub-licenses) to any other Affiliate of Constellation,
provided, that Constellation Beers notifies Marcas Modelo of any such
sub-licenses, such sub-licensee agrees in writing to be bound by all terms and
conditions of this Agreement and the sublicensor remains liable for its
sub-licensee’s performance under this Agreement.

(b) Sub-Licenses to Suppliers. The right of Constellation Beers to grant
sub-licenses to Suppliers or to any Affiliate with manufacturing rights or
rights to grant sub-licenses to Suppliers under Section 2.6(a) is subject to and
conditioned upon Constellation Beers’ compliance with the terms and conditions
of this Section 2.6(b). Constellation Beers agrees to promptly notify Marcas
Modelo of any such sub-licenses, the name of the Supplier or Affiliate (as
applicable) and the location of its facilities if applicable. Any sub-license
granted by Constellation Beers to a Supplier or Affiliate covered by this
Section 2.6(b) shall permit Marcas Modelo sampling and inspection rights
consistent with the terms of Section 3.7 for the Importer Products produced by
such Supplier. Constellation Beers shall remain liable to Marcas Modelo for the
conduct of all of its Suppliers and Affiliates covered by this Section 2.6(b)
that would constitute a breach of this Agreement if done by Constellation Beers,
such conduct being deemed a breach hereof by Constellation Beers.

2.7 Limitations on Marcas Modelo. Marcas Modelo agrees that its exercise of its
rights hereunder or otherwise obtained shall provide it with no right to approve
the marketing, promotion, advertising used or manufacture by Constellation Beers
for Interim Products and Importer Products. Notwithstanding the foregoing,
Marcas Modelo shall be entitled to enforce its rights under this Agreement.

2.8 Maintenance of Trademarks and Licensed Other IP.

(a) Existing Registrations and Applications. Marcas Modelo shall (i) pay or
cause to be paid all maintenance fees, and take or cause to be taken such other
reasonable administrative actions, in each case, necessary to maintain in force
all the registrations in the Territory included in the Licensed Intellectual
Property (except with respect to maintenance fees and administrative actions
required to be taken by Constellation Beers pursuant to Section 2.8(b)), and
(ii) diligently prosecute any applications for registration included in the
Trademarks, Licensed Patents or with respect to the Licensed Other IP that are
pending before the USPTO or other agency in the Territory as of the date hereof.
Constellation Beers shall promptly reimburse Marcas Modelo for all reasonable
out-of-pocket costs and expenses for the foregoing, including all maintenance
and filing fees and reasonable attorneys’ fees. If Marcas Modelo fails to
perform its obligations under this Section 2.8(a), Constellation Beers may take
any such actions at its sole cost and expense, in which case Marcas Modelo will,
and will cause any applicable member of the Modelo Group to, reasonably
cooperate with Constellation Beers in such actions, at the

 

18



--------------------------------------------------------------------------------

expense of Constellation Beers. If requested by Constellation Beers, Marcas
Modelo shall, and shall cause any applicable member of the Modelo Group to,
designate Constellation Beers as its agent with respect to any of the foregoing
maintenance obligations, including the payment of maintenance fees and filing of
documents with the USPTO or other agency in the Territory.

(b) New Registrations of Brand Extension Marks. Upon the reasonable request of
Constellation Beers, Marcas Modelo will file with the USPTO or other agency in
the Territory applications to register any Marks that constitute Brand Extension
Marks that can be so registered, or applications for additional registrations
for any Brand Extension Marks, which applications and registrations shall then
be subject to Section 2.8(a), and shall be deemed to be included in the
Additional Trademarks. Constellation Beers shall be solely responsible for all
reasonable costs and expenses associated with filing such applications,
including all filing fees and reasonable attorneys’ fees, and shall pay such
costs directly to the providers or, if paid by Marcas Modelo, shall promptly
reimburse Marcas Modelo for the same. If Marcas Modelo fails to perform its
obligations under this Section 2.8(b), or as otherwise approved by Marcas
Modelo, Constellation Beers may, to the extent allowed under applicable law,
file such applications in its own name and will promptly thereafter assign them
to Marcas Modelo. Constellation Beers will pay all maintenance fees and take
such other administrative actions necessary to maintain in force all the
registrations in the Territory contemplated by this Section 2.8(b). Marcas
Modelo will, and will cause any applicable member of the Modelo Group to,
reasonably cooperate with Constellation Beers in such actions, at the expense of
Constellation Beers. If requested by Constellation Beers, Marcas Modelo shall,
and shall cause any applicable member of the Modelo Group to, designate
Constellation Beers as its agent with respect to any of the foregoing
maintenance obligations, including the payment of maintenance fees and filing of
documents with the USPTO or other agency in the Territory.

(c) Status. Marcas Modelo shall keep Constellation Beers reasonably apprised of
the status of all applications and registrations included in Licensed
Intellectual Property, and any significant actions with respect thereto, and
shall invoice Constellation Beers on a quarterly basis for any costs and
expenses required to be reimbursed by Constellation Beers pursuant to
Section 2.8(a) or 2.8(b). Constellation Beers may provide written notice to
Marcas Modelo that Constellation Beers no longer wishes to maintain a particular
registration or application included in the Trademarks, in which case
Constellation Beers’ and Marcas Modelo’s obligations under Sections 2.8(a) and
2.8(b) will no longer apply to such registration or application, and Exhibit B
or Exhibit D as applicable will automatically be deemed amended to remove such
Trademarks. Notwithstanding the removal of any Trademark from Exhibit B or
Exhibit D, neither Marcas Modelo nor any member of the Modelo Group shall be
permitted to use such Trademark in the marketing or promotion of Beer in the
Territory if such use would be reasonably likely to cause confusion as to the
source of Beer marketed with another Trademark included in Exhibit B or Exhibit
D.

2.9 Defending Trademarks. Each party shall, consistently with the provisions of
this Agreement, use its commercially reasonable efforts to protect the
Trademarks, the Licensed Patents, Licensed Copyrights, and the Licensed Other IP
in the Territory. Each party shall from time to time, as soon as reasonably
possible after learning of the facts or law relating thereto, notify the other
party of any federal, state, local or other filing (including any applications
for, or renewals of, any trademarks or similar registrations) that Constellation
Beers

 

19



--------------------------------------------------------------------------------

considers to be necessary, appropriate or advisable to protect the Trademarks,
the Licensed Other IP, or other ownership rights with respect to the Products in
the Territory. Furthermore, the parties will cooperate and consult in good faith
to determine, on a case by case basis, the best means by which to address any
infringement or suspected infringement of the Trademarks in the Territory;
provided that Constellation Beers shall have the final right to make
determinations of this nature, including commencing or defending litigation. If
reasonably requested by Constellation Beers, or as may be required by a court or
agency to permit Constellation Beers to pursue an action, Marcas Modelo shall,
and shall cause any member of the Modelo Group to, join as a party to any such
litigation if such joinder is necessary to prosecute Constellation Beers’
claims. In the event that Constellation Beers does not decide to pursue any act
that Marcas Modelo deems to constitute infringement or suspected infringement of
the Trademarks in the Territory, it shall give written notice to Marcas Modelo
of the same and then Marcas Modelo may pursue such infringement or suspected
infringement, at the expense of Marcas Modelo. Constellation Beers shall provide
reasonable cooperation to Marcas Modelo in connection therewith. All damages,
paid in settlement or otherwise, shall be distributed as follows, first, pari
passu, to pay each of Constellation Beers’s and Marcas Modelo’s reasonable
attorneys’ fees and expenses and then one hundred percent (100%) to
Constellation Beers if Constellation Beers choose to pursue the infringement or
suspected infringement or one hundred percent (100%) to Marcas Modelo if
Constellation Beers gave written notice that it would not pursue the
infringement or suspected infringement and Marcas Modelo pursued such
infringement or suspected infringement.

2.10 Ownership. (a) Ownership of the Trademarks and of the goodwill associated
therewith shall at all times remain in and inure solely to the benefit of Modelo
Group, and any trademark rights or goodwill with respect thereto which may
accrue as a result of advertising or sales of Importer Products or Interim
Products shall be the sole and exclusive property of Modelo Group. Trademark
rights (i) shall include any additions or modifications to the Trademarks, as
well as any slogan, musical composition, name, emblem, symbol, trade dress or
other device used to identify or refer to Importer Products or Interim Products
or any Trademark sub-licensed hereunder, in each case, whether developed,
created or used by Constellation Beers or any of its sub-licensees in the
Territory, and (ii) may be used by Modelo Group, by Marcas Modelo or their
importers, or their distributors or sub-licensees, according to the terms of
this Agreement, in territories other than the Territory, in addition to the use
thereof made by Constellation Beers in the Territory under this Agreement. If
any such addition, modification or device is to be separately registered under
the laws protecting trademarks, copyrights or other property rights, it shall be
registered only in the name of Modelo Group, and Constellation Beers shall
execute such documents as may be necessary to accomplish such registration.

(b) Marcas Modelo or Modelo Group shall be deemed to be the exclusive owner of
all intellectual property used or developed in connection with this Agreement by
Constellation Beers that (i) incorporates the Licensed Other IP and any
derivative works based thereon; (ii) in the absence of this Agreement, would
infringe upon or otherwise violate the rights of Marcas Modelo or Modelo Group
in the Licensed Other IP under the laws of the Territory; or (iii) was developed
by Constellation Beers based upon Confidential Information belonging to Marcas
Modelo or Modelo Group. As between the parties and unless contrary to applicable
law, Constellation Beers shall be the owner of any intellectual property
independently developed by

 

20



--------------------------------------------------------------------------------

Constellation Beers that is not a result of the areas set forth above in clauses
(i)-(iii) of this Section 2.10(b). For example, should Constellation Beers
create a type of Container or a functional element of a Container that is not a
result of the areas set forth above in clauses (i)-(iii) of this
Section 2.10(b), even if such Container or a functional element of a Container
is used with an Importer Product, Constellation Beers shall be the owner of the
intellectual property rights with respect to such Container or functional
element of such Container. For the avoidance of doubt, nothing herein shall give
or be deemed to give Marcas Modelo or any member of the Modelo Group any rights
in or to the Marks or other intellectual property rights that are owned by
Constellation or any of its Affiliates unrelated to the subject matter of this
Agreement.

(c) If, for any reason or circumstances, Constellation Beers is deemed under any
law or regulation to have acquired any right or interest with respect to the
Licensed Intellectual Property, Constellation Beers hereby assigns and shall, at
the request of Marcas Modelo or Modelo Group, promptly execute any document
reasonably needed in order for Constellation Beers to transfer to Marcas Modelo
or Modelo Group any and all such rights, titles and interests in and to the
Licensed Intellectual Property including the goodwill that they represent and
the Licensed Intellectual Property.

2.11 Derivative Works. Constellation Beers shall acquire no ownership rights in
the Licensed Intellectual Property or derivative works based thereon or any
intellectual property deemed to be owned by Marcas Modelo or Modelo Group as a
result of this Agreement. Constellation Beers shall, at any time requested by
Marcas Modelo or Modelo Group, whether during or subsequent to the term hereof,
disclaim in writing any such property interest or ownership in the Licensed
Intellectual Property.

2.12 Certain Restrictions. Constellation Beers shall not, either directly or
indirectly (and shall cause its Affiliates not, either directly or indirectly,
to):

(a) establish, form, be an owner of, operate, administer, authorize or control
any company, division, corporation, association or business entity under any
name which includes any of the Trademarks, either in whole or part, or under any
name which is confusingly similar to the Trademarks or “Grupo Modelo” (other
than with respect to Constellation Beers, “Crown” as described in Section 2.1(a)
or as expressly set forth in Section 2.1(e));

(b) (except as expressly authorized by this Agreement) use, adopt, register, or
seek to register, or in any other manner claim the ownership of, any Mark or
trade dress that includes any of the Trademarks or that is confusingly similar
to any of the Trademarks or Trade Dress (including in connection with Brand
Extension Marks);

(c) use, or authorize any other Person to use, any Trademark or Trade Dress in
connection with any Beer or any other good or service other than an Importer
Product or Interim Product, except as expressly permitted by this Agreement;

(d) use, or authorize any other Person to use, Trade Dress for goods or services
other than Importer Products for which such Trade Dress are designated for use
by Marcas Modelo or otherwise permitted by this Agreement;

 

21



--------------------------------------------------------------------------------

(e) combine a Trademark with any other Mark that is not a Trademark (other than
any new Brand Extension Mark); or

(f) distribute or sell any Products to any buyers located outside the Territory,
and to use its commercially reasonable efforts to prevent buyers from reselling
such Products outside the Territory or in any manner not authorized by this
Agreement (including by not selling to exporters or buyers who are known or
would reasonably be expected to resell outside of the Territory); for clarity,
it shall not be a breach of this Agreement to sell or distribute to cruise
lines, airlines, tour operators and the like located within the Territory, so
long as the Products are delivered within the Territory.

2.13 Confusingly Similar Marks. Subject to Section 2.15, Constellation Beers
shall not, and shall not permit any Affiliate or sublicensee to, use or
register, any symbol, name, trademark, trade dress or device that is confusingly
similar to (a) any Trademark or Trade Dress, or (b) any trademark rights
retained by the Modelo Group as of the date of this Agreement.

2.14 Abandonment. (a) If Constellation Beers fails to make any use in commerce
(as the term is defined in 15 U.S.C. § 1127) of a brand with respect to all
Trademarks and uses for any period comprising [****], Constellation Beers shall
be presumed for purposes of this Section 2.14 to have abandoned its licensed
rights to use those brands in such Trademarks. Marcas Modelo shall give written
notice to Constellation Beers of such abandonment and allow Constellation Beers
to notify Marcas Modelo of Constellation Beers’s intent not to abandon the
Trademarks and of efforts to use the Trademarks in the future. Should
Constellation Beers not reply to such notice from Marcas Modelo within [****]
after the date of such notice, Constellation Beers shall be deemed to have
abandoned such Trademarks for purposes of this Agreement, and, at any time
thereafter immediately upon written notice by Marcas Modelo to Constellation
Beers, (i) the Trademarks shall be deleted from Exhibit B or Exhibit D
hereunder, (ii) all rights of Constellation Beers in and to such Trademarks
under this Agreement shall terminate and, (iii) Marcas Modelo shall have the
right to designate any Third Party as the assignee and beneficiary of all rights
and obligations of Constellation Beers under this Agreement with respect to such
deleted Trademarks, subject to the execution of a sublicense agreement between
such Third Party and Marcas Modelo in substantially the same terms and
conditions of this Agreement; provided that, in no event shall Marcas Modelo or
its Affiliates re-acquire and practice such rights. Notwithstanding the removal
of any Trademarks from Exhibit B or Exhibit D, neither Marcas Modelo nor any
member of the Modelo Group shall be permitted to use such Trademark in the
Territory if such use would be reasonably likely to cause confusion with another
Trademark included in Exhibit B or Exhibit D.

(b) If Marcas Modelo, and all other members of the Modelo Group, fail to make
any use in commerce (as that term is defined in 15 U.S.C. §1127) in all
jurisdictions outside of the Territory of a brand with respect to all Trademarks
and uses for any period comprising [****], Marcas Modelo shall be presumed for
purposes of this Section 2.14 to have abandoned its rights in such Trademarks in
the Territory. Constellation Beers shall give written notice to Marcas Modelo of
such abandonment and allow Marcas Modelo to notify Constellation Beers of Marcas
Modelo’s intent not to abandon the Trademarks and its efforts to use such
Trademarks in

 

22

 

[****] Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits information subject to the confidentiality
request. Omissions are designated with brackets containing asterisks. As part of
our confidential treatment request, a complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

the future outside of the Territory. Should Marcas Modelo not reply to such
notice from Constellation Beers within [****] after the date of such notice,
Marcas Modelo shall be deemed to have abandoned such Trademarks in the Territory
for purposes of this Agreement, and Constellation Beers shall have the right to
request that Marcas Modelo assign, and, upon such request, Marcas Modelo shall
assign, or cause the applicable member of the Modelo Group to assign, its right,
title, and interest in the Territory in and to the applicable Trademarks to
Constellation Beers at no cost to Constellation Beers other than payment of any
required assignment fee charged by a governmental authority.

2.15 Brand Extension Marks and Brand Extension Beers. Subject to the terms,
conditions and licenses herein:

(a) Constellation Beers Brand Extension Marks. Constellation Beers may, without
the prior consent of Marcas Modelo, adopt new Brand Extension Marks that are not
confusingly similar to any trademarks (excluding the Trademarks) owned by Marcas
Modelo or its Affiliates in the Territory at the time of such proposed adoption,
and concomitant accompanying new trade dress that is not confusingly similar to
any trade dress including containers (excluding the Trade Dress) owned by Marcas
Modelo or its Affiliates in the Territory at the time of such proposed adoption,
solely for (i) the manufacturing, bottling, and packaging of Mexican-style Beer
and importing, advertising, marketing and selling such Beer in the Territory and
(ii) distributing of related collateral sales and promotional materials therefor
and other items to be marketed and sold or provided without charge to consumers
in conjunction with such Beer in the Territory. Provided that they meet the
requirements of the foregoing sentence, such Brand Extension Marks shall be
deemed to be Additional Trademarks and Trade Dress for purposes of this
Agreement (including Sections 2.8, 2.9, and 2.10). Constellation Beers shall
have the right to determine in its sole discretion the Beer Recipe it uses for
each new Brand Extension Beer, which Beer Recipes may be variations or
derivatives of Recipes of then-existing Products or entirely new Recipes,
provided that such Recipes meet the Quality Standards.

(b) Modelo Brand Extension Marks. Constellation Beers may, upon [****] prior
written notice to Marcas Modelo and solely for the manufacturing, bottling, and
packaging of Mexican-style Beer in the Brewing Territory and importing,
advertising, marketing and selling such Beer in the Territory and distributing
of related collateral sales and promotional materials therefor and other items
to be marketed and sold or provided without charge to consumers in conjunction
with such Beer in the Territory, notify Marcas Modelo that it wishes to adopt a
Brand Extension Mark created after the date of this Agreement by Marcas Modelo
or Grupo Modelo and used by Grupo Modelo in Mexico or Canada for the
manufacturing, bottling, packaging or selling of Mexican-style Beer. Provided
that such Brand Extension Mark does not include and is not confusingly similar
to any trademarks (excluding the Trademarks) owned by Marcas Modelo or its
Affiliates in the Territory at the time of such notice from Constellation Beers,
then such Brand Extension Mark shall be deemed to be an Additional Trademark for
purposes of this Agreement (including Sections 2.8, 2.9, and 2.10).
Constellation Beers shall have the right to determine in its sole discretion the
Beer Recipe it uses for each such Brand Extension Beer, which Beer Recipes may
be variations or derivatives of Recipes of then-existing Products or entirely
new Recipes, provided that such Recipes meet the Quality Standards. For clarity,
it is expressly understood and

 

23

 

[****] Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits information subject to the confidentiality
request. Omissions are designated with brackets containing asterisks. As part of
our confidential treatment request, a complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

agreed that nothing in this Section 2.15(b) shall prevent Constellation Beers
from adopting and using in the Territory as a Constellation Beers Brand
Extension Mark any Modelo Brand Extension Mark so long as such adoption and use
(i) complies with the provisions of Section 2.15(a) and (ii) does not infringe
any intellectual property rights of the Modelo Group in the Territory.

(c) Distilled Spirits. Notwithstanding anything to the contrary herein,
(i) Constellation Beers shall not adopt a Brand Extension Mark that adopts,
refers to or incorporates the name of any type of distilled spirit (such as
Corona Tequila), and (ii) Constellation Beers shall not use any distilled
spirits as an ingredient in any Recipe for a Brand Extension Beer, unless
included in a Recipe provided by, or required to be provided by, Marcas Modelo
under this Agreement; provided, however, that if Marcas Modelo or Grupo Modelo
(1) adopts a Brand Extension Mark that adopts, refers to or incorporates the
name of any type of distilled spirit (such as Corona Tequila) for Product
marketed in Mexico or Canada, or (2) uses any type of distilled spirits or any
type of distilled spirit flavor as an ingredient in any Recipe for a particular
Product marketed in Mexico or Canada, then the restrictions of this
Section 2.15(c) shall not preclude Constellation Beers from using (x) the name
of any type of distilled spirit in its own Brand Extension Mark for any Product
in the Territory or (y) any type of distilled spirit or distilled spirit flavor
ingredient in the Recipe for any Product, in each case (which for the avoidance
of doubt in the case of (x) and (y), need not be the same distilled spirit or
distilled spirit flavor ingredient as used by Marcas Modelo or Grupo Modelo),
solely in the Territory in accordance with the other terms and conditions of
this Agreement.

(d) Bottle Design. Constellation Beers may use a Parent Product’s Bottle Design
(or other Container design) for any related Brand Extension Beer subject to and
in accordance with the terms of this Agreement.

(e) Ownership. For the avoidance of doubt, Constellation Beers agrees that any
and all Trademarks and Trade Dress related to any Brand Extension Beer
manufactured, bottled and packaged by or on behalf of Constellation Beers
hereunder shall be owned by Modelo Group, and Constellation Beers hereby assigns
the foregoing to Marcas Modelo.

2.16 Changes to Form, Trademarks, Containers, Bottle Designs, Trade Dress or
Recipes by Marcas Modelo. With respect to an Importer Product existing at the
date of this Agreement, and subject to this Section 2.15(b), Marcas Modelo may
from time to time propose by written notice to Constellation Beers
(a) reasonable changes in the approved form or use of the associated Trademarks,
(b) reasonable changes to applicable Containers, Bottle Designs or Trade Dress,
(c) an addition of a new Mark to Exhibit B as an Additional Trademark for use
with such Importer Product, or (d) a change the Recipe for such Importer Product
(other than a change of Recipe described in Section 2.2(a) above), in each case,
in order to make such existing Importer Product more consistent with Products
produced and sold outside of the Territory. Within a reasonable time following
Constellation Beers’ receipt of such notice, the parties shall discuss whether
such changes or additions are mutually agreeable, and if acceptable, the terms
and conditions of this Agreement shall govern such changes, provided that it is
expressly understood and agreed that nothing in this Agreement, other than
Section 2.4(a) and Section 2.17, shall prevent Constellation Beers from adopting
and using in the United States any such change in Form, Trademark, Container,
Bottle Design, Trade Dress or Recipe, so long as

 

24



--------------------------------------------------------------------------------

the adoption and use does not constitute trademark infringement or copyright
infringement under applicable laws. For the avoidance of doubt, the Modelo Group
shall have the right to make in its sole discretion any change to the Recipe for
any existing Product and to any Brand Extension Beer marketed by Marcas Modelo
or Grupo Modelo outside of the Territory.

2.17 Changes to Form, Trademarks, Containers, Bottle Designs, Trade Dress or
Recipes by Constellation Beers. Subject to Section 2.15, and with respect to
Products existing at the time of entry into this Agreement (or additional
Recipes provided by Marcas Modelo under Section 2.2), Constellation Beers may
from time to time propose by written notice to Marcas Modelo (a) reasonable
changes in the approved form or use of the associated Trademarks, (b) reasonable
changes to Containers, Bottle Designs or Trade Dress of the Products, (c) the
addition of a new Mark to Exhibit B as an Additional Trademark for use with such
existing Importer Product, or (d) a change to the Recipe for such Importer
Product. Constellation Beers shall not implement any changes or additions of the
type described in the foregoing clauses (a), (b), or (c) without the prior
written consent of Marcas Modelo; provided, however, that (i) for the avoidance
of doubt, changes in the Recipe of any existing Products or any Constellation
Beers Brand Extension Beers shall not require the consent of Marcas Modelo and
(ii) Constellation Beers may adopt and use a new Container for a Product
different in size, shape or materials from the Container in effect for such
Product on the date hereof, but if such new Container is a glass bottle derived
from an original glass Bottle Design of a Product (e.g., a smaller version of a
glass bottle for Product sold under a CORONA Trademark), such new glass bottle
Container shall reasonably conform to such original glass bottle Container in
form, shape and proportion as closely as reasonably practicable (taking into
account the change in size, shape or materials). It is expressly understood that
consent of Marcas Modelo shall not be required for Packaging used by
Constellation Beers to contain, ship, store or display containers for any
Product. For the avoidance of doubt, Constellation Beers shall have the right to
make in its sole discretion any change to the Recipe for any existing Product
and to any Brand Extension Beer marketed by Constellation Beers or any of its
Affiliates in the Territory.

2.18 Abandoned Trademarks. Within a reasonable time following the date of this
Agreement, Marcas Modelo shall allow, or cause its applicable member of Grupo
Modelo to allow, the Abandoned Trademarks to be abandoned, lapse or otherwise
expire. Constellation Beers agrees promptly following the date of this Agreement
to make commercially reasonable efforts to wind-down its use of the Abandoned
Trademarks including in connection with promotional materials and product labels
that may include such Abandoned Trademarks. Within the Transition Period,
Constellation Beers shall cease, and shall cause its Affiliates to cease, all
use of the Abandoned Trademarks.

2.19 Confirmation. At the reasonable request of Constellation Beers, Marcas
Modelo will provide documentation reasonably required by Constellation Beers for
its tax or similar purposes demonstrating that Marcas Modelo has the necessary
rights, as between Marcas Modelo and other members of Grupo Modelo, to grant the
rights it purports to grant herein.

2.20 Brewery Territory. Marcas Modelo shall provide Constellation Beers with
three months’ advance notice of Modelo Group’s intent to manufacture or have
manufactured on its behalf any Product outside of Mexico (other than as a result
of a Force Majeure Event).

 

25



--------------------------------------------------------------------------------

2.21 Yeast.

(a) General. From time-to-time as reasonably requested by Constellation Beers
during the term of the Transition Services Agreement, Marcas Modelo shall
transfer, or shall cause its Affiliates to transfer, to Constellation Beers an
appropriate quantity of “mother” Yeast as necessary for Constellation Beers to
propagate its own yeast for the manufacture of the Products and Brand Extension
Beer; provided that Constellation Beers shall bear all reasonable costs relating
to the supply of such Yeast (including delivery charges) incurred by Marcas
Modelo in connection therewith. In the event that the Yeast colony of either
Party dies or is compromised such Party may request, and the other Party shall,
to the extent reasonably available, provide a new Yeast colony to the requesting
Party at the cost of the requesting Party.

(b) Cessation of Use. In the event that Constellation Beers elects to cease
using the Yeast, Constellation Beers shall (i) ensure that there is an
immediate, orderly and proper disposal of any and all Yeast in production,
propagation, culture, analytical or other systems, which manner of disposal
shall be approved and supervised by Marcas Modelo; and (ii) diligently remove
from any brewery all Yeast in a manner approved and supervised by Marcas Modelo.

ARTICLE III

QUALITY CONTROL

3.1 Marketing Standards. To protect the reputation and strength of the
Trademarks and the goodwill associated with each Trademark, Constellation Beers
shall: (a) always use the Trademarks in connection with the marketing and sale
of Importer Products and Interim Products, and other activities with respect to
the Trademarks, in a manner reasonably consistent with the requirements with
respect to form, color, style and appearance of the applicable Brand Guidelines
(and Constellation Beers shall reasonably consider and take into account the
goodwill associated with the Trademarks in making any material changes to the
other aspects of the Brand Guidelines such as strategic marketing), and (b) use
and/or reproduce the Trademarks in accordance with all applicable laws, rules,
and regulations. Further, Constellation Beers shall not do any willful or
intentional act which would damage the image of the Products in the Territory,
and shall refrain from taking any act which disparages, discredits, dishonors,
reflects adversely upon, or in any other manner materially harms the Trademarks,
or the goodwill associated therewith. Additionally, with respect to Importer
Products and Interim Products, Constellation Beers shall comply with the
Advertising and Marketing Code of the Beer Institute, as it may be amended from
time to time.

3.2 Merchandise and Advertising Materials. Constellation Beers shall, and shall
cause its Affiliates and sub-licensees to, ensure that any merchandise or
advertising item that bears any Trademark is of sufficient quality so as not to
disparage, discredit, dishonor, reflect adversely upon, or in any other manner
materially harm the Trademarks, or the goodwill associated therewith.
Notwithstanding the foregoing, Marcas Modelo shall not have the right to approve
or disapprove of advertising created by Constellation Beers.

3.3 Importer Products. Constellation Beers shall, and shall cause its Suppliers
to, comply with the quality standards in this Article III for Importer Products.
Constellation Beers shall, and shall cause its Suppliers to, ensure all Importer
Products are

 

26



--------------------------------------------------------------------------------

manufactured, bottled and packaged in accordance with the applicable Quality
Standards. Other than as set forth in this Agreement, Constellation Beers shall
not, and shall cause its Suppliers not to, alter the Trademarks, Containers,
Bottle Designs or Recipe for any Importer Product. To the extent that a Recipe
or Technical Specification specifies any particular ingredients, raw materials,
yeast cultures, formulas, brewing processes or equipment or other items,
Constellation Beers and its Suppliers may use functional substitutes or
replacements for the foregoing that do not change the finished product, as would
be determined by a reasonable Qualified Brewmaster. All Importer Products shall
be manufactured and imported in a manner reasonably designed to assure they
remain suitable for resale and consumption for a period of no less than one
hundred eighty (180) days from the date of production.

3.4 Brand Extension Beers. With respect to each Modelo Brand Extension Beer
constituting an Importer Product, Constellation Beers shall, and shall cause its
Suppliers to, follow the Brand Guidelines of any Parent Products and Parent
Trademarks, respectively, to the extent that they are applicable, in
manufacturing, bottling and packaging any such Brand Extension Beer. With
respect to each Constellation Brand Extension Beer constituting an Importer
Product, Constellation Beers shall, and shall cause its Suppliers to, create
applicable Brand Guidelines therefor compliant with the requirements of
Section 2.15(a) and applicable quality standards. Any such Brand Extension Beer
(whether Modelo or Constellation) must be of a quality equal to or higher than
the Quality Standards.

3.5 Packaging. Constellation Beers shall, and shall cause its Suppliers to,
package Beer that is produced pursuant to this Agreement only in a box, carton,
wrap or similar item that contains other Products. Constellation Beers may
include any number of bottles or cans in any particular box or carton.

3.6 Samples. In order to verify compliance with the quality standards for
Importer Products set forth in this Article III, Constellation Beers shall, and
shall cause its Suppliers to, at its own cost submit to Marcas Modelo, no more
frequently than once per calendar quarter, (a) a reasonable number of
representative samples of Importer Products, including the Containers thereof,
and any promotional products or any packaging or other materials bearing any
Trademark used in marketing, merchandising, promoting, advertising (including
sponsorship activities in connection with the foregoing), licensing,
distributing or selling Importer Products in the Territory (provided that, for
the avoidance of doubt, Constellation Beers is not required to submit any such
samples, promotional products, packaging or other materials to Marcas Modelo in
advance of actual use), and (b) compliance data that is reasonably necessary in
order for Marcas Modelo to verify that Importer Products materially comply with
applicable Quality Standards.

3.7 Inspection. Upon reasonable advance notice, not more than twice per year (or
in the event of a recall or withdrawal pursuant to Section 3.9, more frequently
until the issues giving rise to such events are reasonably resolved) and subject
to the reasonable confidentiality requirements of Constellation Beers,
(a) Marcas Modelo or its representatives shall have the right, during regular
business hours, to inspect the plants and facilities (including Yeast used
therein) where Importer Products are manufactured, bottled, packaged, stored, or
distributed, and (b) Constellation Beers shall, and shall cause its Suppliers
to, make their respective representatives reasonably available to Marcas Modelo
or its representatives, as may

 

27



--------------------------------------------------------------------------------

be reasonably necessary for Marcas Modelo or any of its representatives to
adequately review the quality of the manufacturing, bottling, packaging, storage
or distribution of Importer Products.

3.8 Brewmaster. Constellation Beers shall, and shall cause its Suppliers to,
employ or otherwise retain the services of (a) a qualified brewmaster to be
responsible for supervising and directing the production, manufacturing,
bottling and packaging of Importer Products and (b) a Person responsible for the
systems, and compliance, to ensure appropriate quality procedures and control
for the production, manufacturing, bottling and packaging of Importer Products.

3.9 Recalls. In the event there is a withdrawal or recall by Constellation Beers
or its Supplier of any Importer Product, Constellation Beers shall promptly
notify Marcas Modelo and provide Marcas Modelo with such relevant information as
reasonably will inform Marcas Modelo of the facts giving rise to the need for
such withdrawal or recall, and the adequacy of steps taken by Constellation
Beers or its sub-licensees to address any material concerns relating to quality
identified in connection with such recall or withdrawal.

3.10 Quality Default.

(a) In the event of a Quality Default, a party shall deliver a written notice to
the other party of such Quality Default (a “Quality Default Notice”) promptly
after becoming aware of any such Quality Default. The parties shall promptly
meet to discuss the Quality Default Notice and each party shall provide the
other with full technical and analytical support to assist in identifying the
problem and determining the correct procedures for resolving the same.
Constellation Beers shall have [****] from and including the delivery of such
Quality Default Notice to cure such Quality Default. In the event Constellation
Beers fails to cure such Quality Default within [****] of such Quality Default
Notice (a “Quality Default Cure Failure”), and Marcas Modelo has delivered a
written notice to Constellation Beers confirming such failure (a “Quality
Default Cure Failure Notice”), then, subject to the dispute resolution
procedures in the remainder of this Section 3.10, Constellation Beers agrees
that it shall, at its own cost, take all reasonably necessary steps to cure and
mitigate the breach.

(b) In the event that Constellation Beers disagrees that a Quality Default or a
Quality Default Cure Failure has occurred, it shall deliver a written notice to
Marcas Modelo of its disagreement (a “Disagreement Notice”), which shall include
the basis for such disagreement and shall be delivered within [****] of receipt
by Constellation Beers of a Quality Default Notice or a Quality Default Cure
Failure Notice, as applicable. In the event of such a disagreement,
Constellation Beers and Marcas Modelo shall attempt to resolve such disagreement
between themselves. If Constellation Beers and Marcas Modelo are unable to
resolve the disagreement within [****] of receipt by Constellation Beers of a
Quality Default Notice or a Quality Default Cure Failure Notice, as applicable,
then Constellation Beers or Marcas Modelo will jointly select a Qualified
Brewmaster; provided that if Constellation Beers and Marcas Modelo are unable to
select such Qualified Brewmaster within [****] after delivery of a Quality
Default Notice, within an additional [****], Constellation Beers and Marcas
Modelo shall each select one brewmaster and those two brewmasters shall select a
Qualified Brewmaster for purposes of this Section 3.10.

 

28

 

[****] Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits information subject to the confidentiality
request. Omissions are designated with brackets containing asterisks. As part of
our confidential treatment request, a complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

(c) Within [****] of the appointment of the Qualified Brewmaster, Constellation
Beers and Marcas Modelo shall each deliver to the Qualified Brewmaster a
detailed written report setting forth their respective proposed resolutions with
respect to the disagreement and a detailed explanation of the basis and
rationale for such party’s position. The Qualified Brewmaster shall thereafter
issue a written determination of whether a breach occurred, but no such
determination shall award damages, or other relief, including relief which would
terminate, result in a termination or have the same effect as termination of
this Agreement, in whole or in part. The determination of the Qualified
Brewmaster shall be final and binding upon the parties and the breach determined
by the Qualified Brewmaster may be enforced in accordance with the terms of this
Agreement.

3.11 De Minimis Breaches of Brand Guidelines. Should Constellation Beers take
any action inconsistent with the Brand Guidelines that constitute merely a de
minimis breach of Sections 2.4, 3.1(a) or 3.4 with respect to Importer Products,
Containers, Packaging or Marketing Materials, Marcas Modelo shall not have the
right to require, and Constellation Beers shall not be obligated, to destroy,
recall, remove or otherwise cease the use of any then-existing stock of any such
Importer Product, Containers, Packaging or Marketing Materials at issue.

ARTICLE IV

TERM

4.1 Term. The term of this Agreement shall commence on the date hereof and shall
continue in perpetuity. The parties acknowledge and agree that Marcas Modelo
shall have no right to terminate this Agreement notwithstanding any breach of
this Agreement by Constellation Beers, at any time. Marcas Modelo retains only
the right to bring a claim as provided for herein at Article VI against
Constellation Beers for damages or to seek any other remedies available to it at
law or equity for any claimed breach, but excluding any remedies that would seek
to terminate, or result in the termination of this Agreement.

ARTICLE V

INDEMNIFICATION AND INSURANCE

5.1 By Constellation Beers. From and after the date hereof, Constellation Beers
shall defend, indemnify and hold harmless Marcas Modelo and its Affiliates and
its and their respective officers, directors, employees, representatives and
agents (the “Modelo Indemnitees”) in respect of all damages, liabilities,
losses, costs and expenses of any and every nature or kind whatsoever, including
reasonable attorneys’ fees and disbursements and all amounts paid in
investigation, defense or settlement of any or all of the foregoing) (“Damages”)
that any of the Modelo Indemnitees may incur as a result of third-party actions,
proceedings or claims to the extent arising out of or in consequence of: (a) the
formulation, manufacture, production, packaging, transportation, storage,
marketing, merchandising, promotion, advertisement (including sponsorship
activities in connection with the foregoing), licensing, distribution or sale of
any products, materials or services by or on behalf of Constellation Beers, its
Affiliates or its sub-licensees that bear the Trademarks (other than to the
extent caused by (i) any breach of any obligation of any member of the Modelo
Group to Constellation Beers or its

 

29

 

[****] Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits information subject to the confidentiality
request. Omissions are designated with brackets containing asterisks. As part of
our confidential treatment request, a complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

Affiliates, or (ii) the infringement caused solely by the Licensed Intellectual
Property existing as of the date of this Agreement, other than Licensed
Intellectual Property to the extent created by Constellation Beers or its
Affiliates under the Original Agreement); (b) any breach of this Agreement by
Constellation Beers; (c) any infringement to the extent arising from any use of
a Brand Extension Mark created by Constellation Beers or any of its Affiliates
or sub-licensees in the Territory (other than to the extent such infringement is
caused solely by the associated Parent Trademark as it exists of the date of
this Agreement), or (d) any failure by Constellation Beers or its employees,
agents, or its sub-licensees to comply with applicable law in connection with
this Agreement.

5.2 By Marcas Modelo. From and after the date hereof, Marcas Modelo shall
defend, indemnify and hold harmless Constellation Beers and its Affiliates and
its and their respective officers, directors, employees, representatives and
agents (the “Constellation Beers Indemnitees”) in respect of all Damages that
any of Constellation Beers Indemnitees may incur as a result of third-party
actions, proceedings or claims to the extent arising out of or in consequence
of: (a) the formulation, manufacture, production, packaging, transportation,
storage, marketing, merchandising, promotion, advertisement (including
sponsorship activities in connection with the foregoing), licensing,
distribution or sale of any products, materials or services by or on behalf of
Marcas Modelo, its Affiliates or its sub-licensees (other than Constellation
Beers or its Affiliates and their sub-licensees) that bear the Trademarks, in
each instance other than due to a breach of this Agreement by any Constellation
Beers Indemnitee; (b) any breach of this Agreement by Marcas Modelo; or (c) any
failure by Marcas Modelo or its employees or agents to comply with applicable
law in connection with this Agreement.

5.3 Insurance. Each of Constellation Beers and Marcas Modelo shall maintain at
its own expense sufficient insurance, including products liability and blanket
contractual liability (“Liability Insurance”), to meet any claims that might
reasonably be expected to arise against either of them in connection with the
sale or distribution of any Products or any other items pursuant to this
Agreement. Each of Constellation Beers and Marcas Modelo agrees that the other
party shall be added as an “additional insured as their interest may appear” on
the other party’s Liability Insurance policy. Each of Constellation Beers’s and
Marcas Modelo’s Liability Insurance shall be underwritten by financially sound,
reputable insurance carriers that are reasonably satisfactory to the other
party. Each of Constellation Beers and Marcas Modelo shall promptly provide the
other with evidence of such Liability Insurance upon request.

5.4 No Implied Warranty. ALL LICENSED INTELLECTUAL PROPERTY AND OTHER RIGHTS AND
MATERIALS LICENSED OR OTHERWISE PROVIDED BY OR ON BEHALF OF EITHER PARTY OR
THEIR ANY OF THEIR RESPECTIVE AFFILIATES UNDER THIS AGREEMENT (INCLUDING ALL
RECIPES, MARKETING OR PROMOTIONAL MATERIALS, TRADE DRESS, AND DESIGNS) ARE
PROVIDED ON AN “AS IS” BASIS, AND EACH PARTY HEREBY DISCLAIMS ANY IMPLIED
WARRANTIES, INCLUDING WITH RESPECT TO THE WARRANTIES OF MERCHANTABILITY,
NON-INFRINGEMENT OR FITNESS FOR A PARTICULAR PURPOSE. The foregoing
notwithstanding, each party warrants to the other party that tangible
embodiments of Licensed Other IP and Recipes provided pursuant to this Agreement
shall be complete and accurately reflect those embodiments that are used by such
providing party and, at the reasonable request of

 

30



--------------------------------------------------------------------------------

the receiving party, the providing party will reasonably cooperate respond to
questions or reasonably supplement such information consistent with the intent
of this Agreement.

ARTICLE VI

GOVERNING LAW AND JURISDICTION

6.1 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without reference to its
principles of conflicts of laws that would require application of the
substantive laws of any other jurisdiction. Constellation Beers and Marcas
Modelo agree that the International Convention on the Sale of Goods shall not
apply to this Agreement.

6.2 Jurisdiction. Constellation Beers and Marcas Modelo irrevocably consent to
the exclusive personal jurisdiction and venue of the courts of the State of New
York or the federal courts of the United States, in each case sitting in New
York County, in connection with any action or proceeding arising out of or
relating to this Agreement. Constellation Beers and Marcas Modelo hereby
irrevocably waive, to the fullest extent permitted by law, any objection that it
may now or hereafter have to the laying of the venue of such action or
proceeding brought in such a court and any claim that any such action or
proceeding brought in such court has been brought in an inconvenient forum.
Constellation Beers and Marcas Modelo irrevocably consent to the service of
process with respect to any such action or proceeding in the manner provided for
the giving of notices under Section 9.5, provided, the foregoing shall not
affect the right of either Constellation Beers or Marcas Modelo to serve process
in any other manner permitted by law. Notwithstanding the foregoing,
Constellation Beers and Marcas Modelo agree that neither may bring a judicial
action or administrative proceeding unless and until the parties have provided
the other party a reasonable opportunity to engage in non-binding arbitration,
to be held in the County and City of New York, before the CPR Institute for
Dispute Resolution, or such other alternative dispute resolution provider as
they may mutually agree upon; provided that, the obligations of the parties
under the foregoing sentence shall expire with respect to any dispute within
ninety (90) days after notice is first provided by either party.

6.3 Enforcement of Judgment. Constellation Beers and Marcas Modelo hereby agree
that a final judgment in any suit, action or proceeding shall be conclusive and
may be enforced in any jurisdiction by suit on the judgment or in any manner
provided by applicable law.

ARTICLE VII

CONFIDENTIALITY

7.1 Unless otherwise agreed to in writing by Constellation Beers, Marcas Modelo
agrees (and Marcas Modelo agrees to cause its Affiliates) (a) to keep
confidential all Confidential Information of Constellation Beers and not to
disclose or reveal any of such Confidential Information to any person other than
those directors, officers, employees, stockholders, legal counsel, accountants,
and other agents of Marcas Modelo or its Affiliates who are actively and
directly participating in the performance of the obligations and exercise of the
rights of Marcas Modelo under this Agreement, and (b) not to use Confidential
Information of Constellation Beers for any purpose other than in connection with
the performance of the

 

31



--------------------------------------------------------------------------------

obligations and exercise and enforcement of the rights of Marcas Modelo
hereunder. The obligation to maintain the confidentiality of and restrictions on
the use of Confidential Information hereunder shall include any Confidential
Information of Constellation Beers obtained by Marcas Modelo and its Affiliates
prior to the date hereof. If Marcas Modelo is required by law, court order or
government order or regulation to disclose Confidential Information of
Constellation Beers, Marcas Modelo shall provide notice thereof to Constellation
Beers and, after consultation with Constellation Beers and, at the sole cost and
expense of Constellation Beers, reasonably cooperating with Constellation Beers
to object to or limit such disclosure, shall be permitted to disclose only that
Confidential Information so required to be disclosed.

7.2 Unless otherwise agreed to in writing by Marcas Modelo, Constellation Beers
agrees (and Constellation Beers agrees to cause its Affiliates and
sub-licensees) (a) to keep confidential all Confidential Information of Marcas
Modelo and the Modelo Group and not to disclose or reveal any of such
Confidential Information to any person other than those directors, officers,
employees, stockholders, legal counsel, accountants, and other agents of
Constellation Beers or its Affiliates or sub-licensees who are actively and
directly participating in the performance of the obligations and exercise of the
rights of Constellation Beers under this Agreement, and (b) not to use
Confidential Information of Marcas Modelo and the Modelo Group for any purpose
other than in connection with the performance of the obligations and exercise
and enforcement of the rights of Constellation Beers hereunder. The obligation
to maintain confidentiality of and restrictions on the use of Confidential
Information hereunder shall include any Confidential Information of Marcas
Modelo and the Modelo Group obtained by Constellation Beers prior to the date
hereof. If Constellation Beers is required by law, court order or government
order or regulation to disclose Confidential Information, Constellation Beers
shall provide notice thereof to Marcas Modelo and, after consultation with
Marcas Modelo and, at the sole cost and expense of Marcas Modelo, reasonably
cooperating with Marcas Modelo to object to or limit such disclosure, shall be
permitted to disclose only that Confidential Information so required to be
disclosed.

7.3 Constellation Beers acknowledges that certain elements in the Licensed Other
IP are the Confidential Information and trade secrets of ABI and its Affiliates,
and Constellation Beers shall, and shall cause its Affiliates and sub-licensees
to, protect such elements with the same degree of care that it uses to protect
its own Confidential Information and trade secrets of a similar nature, but no
less than a reasonable degree of care.

7.4 The parties agree that Confidential Information of Constellation Beers
provided under this Article VII and/or that is order or pricing information is
competitively sensitive, and Marcas Modelo shall establish, implement and
maintain strict procedures and take such other steps that are reasonably
necessary to prevent disclosure of such Confidential Information to any person
other than determined to be advisable in connection with the performance of the
objectives and exercise of rights under this Agreement; and in no case may
Marcas Modelo permit disclosure to its representatives and employees or
representatives and employees of its Affiliates who have direct responsibility
for marketing, distributing or selling Beer in competition with the Importer
Products in the Territory.

 

32



--------------------------------------------------------------------------------

ARTICLE VIII

TAXES

8.1 Withholding. The payment of the Up-Front Payment (as defined in the Brewery
SPA) (including any adjustment thereto) , which is made pursuant to the Brewery
SPA, and any payment made pursuant to Section 8.2 of this Agreement shall be
made without deduction or withholding for any taxes (other than taxes imposed on
net income in Mexico), except as required by applicable law. If any applicable
law requires the deduction or withholding of any tax from such payment, then
Constellation Beers or its assignee shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant governmental authority in accordance with applicable law and, if such
payment is made by a Person other than Constellation Beers and such tax would
not have been imposed had Constellation Beers made such payment, then the sum
payable to Marcas Modelo shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this section) Marcas
Modelo receives an amount equal to the sum it would have received had no such
deduction or withholding been made.

8.2 Other Taxes. If and to the extent Constellation Beers exercises its right
pursuant to Section 9.1 to assign its rights and obligations under this
Agreement to another Person, Constellation Beers shall indemnify and hold
harmless Marcas Modelo or any of its Affiliates from and against any taxes,
including, for the avoidance of doubt, any value added or other similar taxes,
for which Marcas Modelo may become liable for which Marcas Modelo would not have
been liable had Constellation Beers not assigned its rights and obligations
under this Agreement.

ARTICLE IX

MISCELLANEOUS

9.1 Assignment. Neither party may assign any right under this Agreement without
the prior written consent of the other party; provided, that (a) Constellation
Beers may assign or transfer (by sale of assets, sale of stock, merger,
operation of law or otherwise) this Agreement and its rights and obligations
hereunder to any Affiliate of Constellation, (b) Constellation Beers may assign
and transfer this Agreement and all of its rights and obligations hereunder to
any Third Party to whom Constellation Beers or its assigee sells or transfers
(by sale of assets, sale of stock, merger, operation of law or otherwise) all or
substantially all of its business with respect to Product in the Territory, and
in that event such assignee shall be deemed to be Constellation Beers for all
purposes of this Agreement, (c) Marcas Modelo may assign or transfer this
Agreement and its rights and obligations hereunder in whole or in part to any
Subsidiary of ABI, or (d) Marcas Modelo may assign or transfer this Agreement
and its rights and obligations hereunder to any Third Party to whom Marcas
Modelo sells or transfers (by sale of assets, sale of stock, merger, operation
of law or otherwise) all or substantially all of its business with respect to
Product, and in that event such assignee shall be deemed to be Marcas Modelo for
all purposes of this Agreement; provided, further, that any such assignee of
either party agrees in writing to be bound by all terms and conditions of this
Agreement and the assigning party remains liable for its assignee’s performance
under this Agreement. Any purported assignment not in strict compliance with the
preceding sentence shall

 

33



--------------------------------------------------------------------------------

be null and void and of no force and effect. Subject to the foregoing, this
Agreement shall be binding upon and shall inure to the benefit of the parties
and their respective successors and assigns. In the event that Constellation
Beers desires to assign or transfer less than all of its rights under this
Agreement to any third party that is not an Affiliate of Constellation Beers or
to which it does not assign or transfer all or substantially all of its business
with respect to Product in the Territory, the consent of Marcas Modelo as set
forth in the first sentence of this Section 9.1 shall not be unreasonably
withheld.

9.2 Force Majeure. During the pendency of any Force Majeure Event affecting a
brewing facility of Constellation Beers or Constellation Beers’s Supplier(s) in
Mexico, Constellation Beers will discuss with Marcas Modelo and provide
reasonable consideration of any offer made by Marcas Modelo to brew and deliver
as directed by Constellation Beers, any affected Beer capacity in Mexico during
the pendency of such Force Majeure Event prior to engaging any manufacturing
source outside of Mexico.

9.3 Headings. The captions used in this Agreement are for convenience of
reference only and shall not affect any obligation under this Agreement.

9.4 Counterparts. This Agreement may be executed in counterparts, each of which
when so executed and delivered shall be deemed an original, and such
counterparts, taken together, shall constitute one and the same instrument.
Signatures sent by facsimile shall constitute and be binding to the same extent
as originals. This Agreement may not be amended except by an instrument in
writing signed by both parties.

9.5 Notices. Any notice, claims, requests, demands, or other communications
required or permitted to be given hereunder shall be in writing and will be duly
given if: (a) personally delivered, (b) sent by facsimile or (c) sent by Federal
Express or other reputable overnight courier (for next Business Day delivery),
shipping prepaid as follows:

 

If to Constellation Beers:

   Constellation Beers Ltd    One South Dearborn St., Suite 1700    Chicago, IL
60603    Attention: President    Telephone: +1 (312) 873-9600    Facsimile:
+1(312) 346-7488

With a copy to (which copy

   Constellation Brands, Inc.

shall not serve as notice

   207 High Point Drive, Building 100

hereunder):

   Victor, New York 14564    Attention: General Counsel    Telephone: +1 (585)
678-7266    Facsimile: +1 (585) 678-7103

With a second copy to

   Nixon Peabody LLP

(which copy shall not serve

   1300 Clinton Square

as notice hereunder):

   Rochester, NY    Attention: James O. Bourdeau

 

34



--------------------------------------------------------------------------------

   Telephone: +1 (585) 263-1000    Facsimile: +1 (585) 263-1600

If to Marcas Modelo:

   Marcas Modelo, S. de R.L. de C.V.    Av. Javier Barros Sierra 555-3 Piso   
Col. Santa Fe, 01210,    Mexico, D.F.    Attention: General Counsel   
Telephone: + (52.55) 2266-0000    Facsimile: + (52.55) 2266-0000

With a copy to (which copy

   Anheuser-Busch InBev

shall not serve as notice

   Brouwerijplein 1

hereunder):

   Leuven 3000    Belgium   

Attention: Chief Legal Officer & Company

Secretary

   Telephone: +32 16 27 69 42    Facsimile: +32 16 50 66 99

With a second copy to (which copy shall not serve as notice hereunder):

   Sullivan & Cromwell LLP    125 Broad Street    New York, New York 10004   
Attention: Frank J. Aquila    George J. Sampas    Krishna Veeraraghavan    Nader
A. Mousavi    Telephone: +1 (212) 558-4000    Facsimile: +1 (212) 558-3588

or such other address or addresses or facsimile numbers as the person to whom
notice is to be given may have previously furnished to the others in writing in
the manner set forth above. Notices will be deemed given at the time of personal
delivery, if sent by facsimile, when sent with electronic notification of
delivery or other confirmation of delivery or receipt, or, if sent by Federal
Express or other reputable overnight courier, on the day of delivery.

9.6 Entire Agreement. This Agreement (including the schedules and exhibits
hereto, which are incorporated into this Agreement by this reference and made a
part hereof), the Confidentiality Agreement, dated as of May 26, 2012, by and
between Constellation, ABI and solely with respect to Section 2 thereof, Grupo
Modelo (the “Confidentiality Agreement”), the Brewery SPA, the Membership
Interest Purchase Agreement, and the Restated LLC Agreement (as defined in the
Membership Purchase Agreement and solely to the extent Constellation Beers and
Constellation do not acquire all of Constellation Beers’ Interest (as defined in
the Membership Purchase Agreement)), and the Transition Services Agreement and
each of the other Transaction Documents, constitute the entire agreement among
the parties with respect to the subject matter hereof and thereof, and supersede
all prior or contemporaneous agreements

 

35



--------------------------------------------------------------------------------

and understandings, whether written or oral, among the parties hereto, or any of
them, with respect to the subject matter hereof and thereof.

9.7 Severability. To the extent that any provision of this Agreement is invalid
or unenforceable in the Territory or any state or other area of the Territory,
this Agreement is hereby deemed modified to the extent necessary to make it
valid and enforceable within such state or area, and the parties shall promptly
agree in writing on the text of such modification.

9.8 Injunction; Waiver. The parties acknowledge that a breach or threatened
breach by them of any provision of this Agreement will result in the other
entity suffering irreparable harm which cannot be calculated or fully or
adequately compensated by recovery of damages alone. Accordingly, the parties
agree that any party may, in its discretion (and without limiting any other
available remedies), apply to any court of law or equity of competent
jurisdiction for specific performance and injunctive relief (without necessity
of posting a bond or undertaking in connection therewith) in order to enforce or
prevent any violations of this Agreement, and any party against whom such
proceeding is brought hereby waives the claim or defense that such party has an
adequate remedy at law and agrees not to raise the defense that the other party
has an adequate remedy at law. The failure of either party at any time to
require performance of any provision of this Agreement shall in no manner affect
such party’s right to enforce such provision at any later time. No waiver by any
party of any provision, or the breach of any provision, contained in this
Agreement shall be deemed to be a further or continuing waiver of such or any
similar provision or breach.

9.9 Successors and Assigns; Third Party Beneficiaries. This Agreement is binding
upon and shall inure to the benefit of the parties hereto and their successors
and permitted assigns. Nothing in this Agreement shall give any other Person any
legal or equitable right, remedy or claim under or with respect to this
Agreement or the transactions contemplated hereby.

9.10 Amendment and Restatement. The Original Agreement shall be deemed amended
and restated in its entirety as of the date hereof by this Agreement and the
Original Agreement shall thereafter be of no further force and effect except to
evidence any rights and obligations of the parties or action or omission
performed or required to be performed pursuant to such Original Agreement prior
to the date hereof.

9.11 Bankruptcy. The failure of any party hereto to perform any remaining
obligations of such party under this Agreement shall not excuse performance by
the other party of its obligations hereunder. Accordingly, for purposes of
Section 365(n) of The Bankruptcy Reform Act of 1978, as amended, and codified as
11 U.S.C. §§ 101 et. seq. (the “Bankruptcy Code”) or any analogous provision
under any law of any foreign or domestic, federal, state, provincial, local,
municipal or other governmental jurisdiction relating to bankruptcy, insolvency
or reorganization (“Foreign Bankruptcy Law”), (a) this Agreement will not be
deemed to be an executory contract, and (b) if for any reason this Agreement is
deemed to be an executory contract, the licenses granted under this Agreement
shall be deemed to be licenses to rights in “intellectual property” as defined
in Section 101 of the Bankruptcy Code or any analogous provision of Foreign
Bankruptcy Law and Constellation Beers shall be protected in the continued
enjoyment of its right under this Agreement including, without limitation, if
Constellation Beers

 

36



--------------------------------------------------------------------------------

so elects, the protection conferred upon licensees under 11 U.S.C.
Section 365(n) of the Bankruptcy Code or any analogous provision of Foreign
Bankruptcy Law.

[Signature Page Follows]

 

37



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
written above.

 

MARCAS MODELO, S. DE R.L. DE C.V.

By

 

/s/ Mauricio Gárate Meza

Name:

 

Mauricio Gárate Meza

Title:

 

Attorney in fact

By

 

/s/ Daniel del Río

Name:

  Daniel del Río

Title:

  Attorney in fact

 

CONSTELLATION BEERS LTD.

By

 

/s/ Robert Sands

Name:

  Robert Sands

Title:

  President

[Signature Page to Amended and Restated Sub-license Agreement]



--------------------------------------------------------------------------------

Exhibit A

TRADEMARK APPLICATIONS & REGISTRATIONS TO BE ABANDONED

 

Mark

  

Ser./Reg./App. No.

  

Jurisdiction

CELEBRATE CORONA DE MAYO    SN:85-645063    USA COME CORONA WITH ME (Stylized)
   SN:76-573148; RN:2,918,722    USA CORONA DECOR    SN:76-230093; RN:2,517,268
   CORONA EXTRA READY TO SERVE    SN:85-818733    USA CORONA EXTRA READY TO
SERVE and Design    SN:85-818736    USA CORONA START THE PARTY    SN:77-121219;
RN:3,358,680    USA CORONA WIDE OPEN    SN:77-665053; RN:4,060,380    USA CORONA
WIDE OPEN and Design    SN:77-665055; RN:3,986,182    USA CORONA ZONA   
SN:76-229560; RN:4,200,383    USA CORONAVILLE    SN:78-725979; RN:3,221,680   
USA GOMODELO    SN:85-496131; RN:4,189,942    USA SAVETHEBEACH.ORG
CORONASAVETHEBEACH.ORG and Design    SN:85-769317    USA CERVECERIA DEL PACIFICO
S.A. DE C.V. CERVEZA PACIFICO CLARA    RN: CA 93009; AN: 01013055    California
PACIFICO and Design    SN:73-367145; RN:1,336171    USA CORONA.COM   
SN:75-632870; RN:2,663,599    USA

 

A-1



--------------------------------------------------------------------------------

Exhibit B

ADDITIONAL TRADEMARKS

 

Mark/Name

  

Ser./Reg./App. No.

  

Jurisdiction

CERVEZA LA CERVEZA MAS FINA CORONA LIGHT CONT. NET. 340 ML and Design   
SN:77-410946; RN:3,629,573    USA CONEXION CORONA    SN:77-120568; RN:3,908,281
   USA CORONA    SN:76-054459; RN:2,634,004    USA CORONA    SN:76-230273;
RN:2,817,872    USA CORONA (Stylized)    SN:74-337257; RN:2,489,710    USA
CORONA (Stylized)    SN:76-090432; RN:2,590,621    USA CORONA (Stylized)   
SN:76-230586; RN:2,684,504    USA CORONA (Stylized)    SN:75-875857;
RN:3,631,787    USA CORONA and Design    SN:74-337256; RN:2,489,709    USA
CORONA BEACH HOUSE    SN:85-081351; RN:3,984,217    USA CORONA CANTINA   
SN:85-645045    USA CORONA DE MAYO    SN:85-645064    USA CORONA EXTRA   
SN:76-090433; RN:2,600,236    USA CORONA EXTRA    SN:75-875865; RN:2,702,882   
USA CORONA EXTRA    SN:76-231041; RN:2,817,873    USA CORONA EXTRA (Stylized)   
SN:74-337259; RN:2,489,711    USA CORONA EXTRA (Stylized)    SN:76-230810;
RN:2,687,262    USA CORONA EXTRA and Design    SN:76-559142; RN:2,993,696    USA
CORONA EXTRA and Design    SN:76-544591; RN:3,329,891    USA CORONA EXTRA
CERVEZA LA CERVEZA MAS FINA and Design    SN:77-118947; RN:3,544,218    USA
CORONA EXTRA CERVEZA LA CERVEZA MAS FINA and Design    SN:77-118906;
RN:3,544,217    USA CORONA EXTRA LA CERVEZA MAS FINA and Design    SN:74-337255;
RN:2,489,708    USA CORONA EXTRA LA CERVEZA MAS FINA and Design    SN:78-907233;
RN:3,317,902    USA CORONA FAMILIAR    SN:85-420269    USA CORONAROJO   
SN:85-383807    USA CORONAROJO    SN:85-354655    USA CORONITA    SN:85-383802
   USA CORONITA LIGHT    SN:77-379759; RN:3,549,260    USA CORONITA LIGHT and
Design    SN:77-419975; RN:3,611,200    USA FIND YOUR BEACH    SN:77-870491;
RN:4,191,028    USA FIND YOUR BEACH    SN:85-499815    USA LA CERVEZA MAS FINA
   SN:76-544594; RN:2,963,654    USA LA CERVEZA MAS FINA and Design   
SN:74-337258; RN:1,828,343    USA MODELO    SN:76-338317; RN:2,631,391    USA
MODELO ESPECIAL    SN:76-338316; RN:2,631,390    USA

MODELO ESPECIAL

CHELADA

   SN:85-740870    USA

 

B-1



--------------------------------------------------------------------------------

Mark/Name

  

Ser./Reg./App. No.

  

Jurisdiction

MODELO LIGHT (Stylized)    SN:85-656356    USA MODELO LIGHT (Stylized)   
SN:85-656355    USA MODELO LIGHT and Design    SN:85-663677    USA MODELO LIGHT
and Design    SN:85-656354    USA NEGRA MODELO    SN:76-338315; RN:2,631,389   
USA RELAX RESPONSIBLY    SN:77-120546; RN:3,576,821    USA RELAX RESPONSIBLY and
Design    SN:77-121268; RN:3,463,388    USA RONAS & RITAS    SN:75-475936;
RN:2,279,069    USA RONAS AND ‘RIAS    SN:85-413853    USA RONAS AND ‘RIAS   
SN:85-383813    USA VIVA CORONA    SN:85-645054    USA Crown & Griffins Design
   SN:73-708295; RN:1,548,371    USA Miscellaneous Design    SN:85-469388    USA
Coins & King Design    SN:85-469380    USA King Design    SN:85-469400    USA
Lion Design    SN:85-656360    USA Lion Design    SN:85-656358    USA Lion
Design    SN:85-656357    USA CORONA    RN: TX 33569; AN: 00494075    Texas
CORONA EXTRA    RN: UT 29675; AN: 20805621    Utah CORONA EXTRA    RN: DE
1989-67233; AN: 08008434    Delaware CORONA EXTRA    RN: NM 89012001; AN:
01076098    New Mexico CORONA EXTRA    RN: NH (No Registration Number); AN:
01064334    New Hampshire CORONA EXTRA    RN: MD 19897054; AN: 01057827   
Maryland CORONA EXTRA    RN: MA 42599; AN: 01055262    Massachusetts CORONA
EXTRA    RN: AZ 17892; AN: 00494153    Arizona CORONA EXTRA    RN: NM (No
Registration Number); AN: 00494152    New Mexico CORONA EXTRA    RN: TX (No
Registration Number); AN: 00494108    Texas CORONA EXTRA    RN: ID 12517; AN:
00341706    Idaho CORONA EXTRA    RN: NJ 8463; AN: 00339969    New Jersey CORONA
EXTRA    RN: CT 7439; AN: 00338212    Connecticut CORONA EXTRA    RN: ME
19890160; AN: 00330567    Maine CORONA EXTRA    RN: IL 63823; AN: 00329652   
Illinois CORONA EXTRA    RN: LA (No Registration Number); AN: 00017204   
Louisiana CORONA EXTRA LA CERVEZA MAS FINA    RN: WA 17801; AN: 41800097   
Washington CORONA EXTRA LA CERVEZA MAS FINA    RN: WA 9944; AN: 00016520   
Washington MODELO    RN: CA 51955; AN: 00241431    California MODELO ESPECIAL   
RN: CA 99414; AN: 23100029    California Design    RN: CA 51922; AN: 00241430   
California VICTORIA    RN: CA 52397; AN: 00241579    California PACIFICO   
SN:76-497182; RN:2,885,751    USA PACIFICO and Design    SN:76-497180;
RN:2,862,190    USA PACIFICO LIGHT    SN:78-896659; RN:3,381,909    USA
CORONARITA    SN:85-383808    USA

 

B-2



--------------------------------------------------------------------------------

Mark/Name

  

Ser./Reg./App. No.

  

Jurisdiction

CORONITA RITA    SN:85-383810    USA CERVECERIA DEL PACIFICO, S.A. DE C.V.
CERVEZA PACIFICO CLARA and Design    SN:74-071659; RN:1,671,994    USA
CERVECERIA MODELO S.A. DE C.V. MEXICO MODELO ESPECIAL and Design   
SN:77-100703; RN:3,576,774    USA CERVECERIA MODELO    SN:77-849176;
RN:3,896,060    USA CORONARITA    SN: 85-637980    USA FAMILIAR (stylized)   
SN: 85-420278    USA Miscellaneous Design    SN: 78-605037    USA

 

B-3



--------------------------------------------------------------------------------

EXHIBIT C

BRAND GUIDELINES

[****]

 

C-1

 

[****] Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits information subject to the confidentiality
request. Omissions are designated with brackets containing asterisks. As part of
our confidential treatment request, a complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

Exhibit D

TRADEMARKS

 

Mark

  

Ser./Reg./App. No.

  

Jurisdiction

CERVEZA MODELO LIGHT and Design    SN:78-787355; RN:3,210,796    USA CORONA   
SN:77-221594; RN:3,388,558    USA CORONA (Stylized)    SN:73-625255;
RN:1,681,366    USA CORONA and Design    SN:73-625252; RN:1,689,218    USA
CORONA EXTRA    SN:77-221686; RN:3,388,566    USA CORONA EXTRA (Stylized)   
SN:73-625250; RN:1,681,365    USA CORONA EXTRA LA CERVEZA MAS FINA and Design   
SN:73-625248; RN:1,729,694    USA CORONA LIGHT    SN:77-410950; RN:3,605,139   
USA CORONA LIGHT and Design    SN:75-876356; RN:2,406,232    USA CORONA LIGHT
and Design    SN:74-123829; RN:1,727,969    USA CORONITA EXTRA    SN:74-132069;
RN:1,729,701    USA CORONITA EXTRA LA CERVEZA MAS FINA and Design   
SN:74-160423; RN:1,761,605    USA LA CERVEZA MAS FINA and Design   
SN:73-625249; RN:1,495,289    USA MODELO    SN:73-021202; RN:1,022,817    USA
MODELO ESPECIAL    SN:72-464917; RN:1,055,321    USA MODELO ESPECIAL and Design
   SN:85-074167; RN:4,060,986    USA MODELO LIGHT    SN:78-771233; RN:3,183,378
   USA NEGRA MODELO    SN:73-128857; RN:1,217,760    USA NEGRA MODELO and Design
   SN:77-499866; RN:3,567,209    USA VICTORIA and Design    SN:85-469396    USA
Crown & Griffins Design    SN:73-625251; RN:1,462,155    USA Crown Design   
SN:76-617147; RN:3,048,028    USA King Design (for Victoria Product)   
SN:85-469392; RN:4,146,769    USA Miscellaneous Design (for Victoria Product)   
SN:85-469385; RN:4,146,768    USA Miscellaneous Design (for Victoria Product)   
SN:85-469375; RN:4,146,767    USA PACIFICO    SN:74-071754; RN:1,726,063    USA
PACIFICO CLARA    SN:76-514146; RN:2,866,272    USA LA CERVEZA DEL PACIFICO
CERVEZA PACIFICO CLARA and Design    SN:77-244688; RN:3,589,696    USA CERVEZA
BARRILITO    SN:77-295228; RN:3,440,278    USA CORONARITA    SN:85-354652    USA
CORONITA RITA    SN:85-413849    USA

 

D-1



--------------------------------------------------------------------------------

Mark

  

Ser./Reg./App. No.

  

Jurisdiction

MODELO ESPECIAL CERVECERIA MODELO MEXICO and Design    SN:85-074113;
RN:4,115,677    USA CERVECERIA MODELO, S.A. DE C.V. - MEXICO and Design   
SN:78-605075; RN:3,191,287    USA VICTORIA    Common Law    USA LEON   
SN:85-459133    USA LEON    SN:85-459120    USA LEON    SN:85-459153    USA LEON
   SN:85-459142    USA LEON (Stylized)    SN:85-459165    USA LEON (Stylized)   
SN:85-459162    USA LEON (Stylized)    SN:85-459159    USA LEON (Stylized)   
SN:85-459157    USA LEON and Design    SN:85-459181    USA LEON and Design   
SN:85-459177    USA LEON and Design    SN:85-459180    USA LEON and Design   
SN:85-459175    USA

 

D-2



--------------------------------------------------------------------------------

Exhibit E

CHELADA TRADEMARKS

 

Mark/Name

  

Ser./Reg./App. No.

  

Jurisdiction

CERVEZA MODELO ESPECIAL CHELADA and Design    SN:85-766205    USA CERVEZA MODELO
ESPECIAL CHELADA and Design    SN:85-766203    USA

 

E-1



--------------------------------------------------------------------------------

Exhibit F

NON-EXCLUSIVE TRADEMARKS

 

Mark/Name

  

Ser./Reg./App. No.

   Jurisdiction CELEBRATE CINCO    SN: 85-645065    USA ¡CELEBREMOS! CELEBRATE
CINCO    SN: 85-645049    USA FAMILIAR    SN: 85-420277    USA

 

F-1